 1   ANDREW PARNES
     Attorney at Law
 2   State Bar No. 83291
     P.O. Box 5988
 3   671 First Avenue North
     Ketchum, ID 88340
 4   Telephone: (208) 726-1010
 5   Fax: (208) 726-1187
     E-mail: aparnes@mindspring.com
 6
   EVAN YOUNG
 7 Attorney at Law
   State Bar No. 11201
 8 2625 Alcatraz Ave., PMB #252
   Berkeley, CA 94705
 9 Telephone: (510) 910-4811
   Fax: (510) 652-0443
10 E-mail: eeyoung8@gmail.com
11   Attorneys for Petitioner
12
                          IN THE UNITED STATES DISTRICT COURT
13
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                               OAKLAND DIVISION
16
17
     MARK CHRISTOPHER CREW,                 C 12-4259 YGR
18
                                   Petitioner,PETITIONER’S MOTION FOR
19                                            EVIDENTIARY HEARING
           v.
20
21
22
     RON BROOMFIELD, Acting Warden
     of San Quentin State Prison,
23
                                 Respondent.
24
25
26
27
                                                   Petitioner’s Motion for Evidentiary Hearing
28
                                                            Crew v. Broomfield (C 12-4259-YGR)
 1
 2                                           TABLE OF CONTENTS
 3
     I.     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 4
 5   II.    PETITIONER IS ENTITLED TO AN EVIDENTIARY HEARING . . . . . . 1

 6          A. Evidentiary hearing standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 7          B. Petitioner is Entitled to an Evidentiary Hearings. . . . . . . . . . . . . . . . . . . 5
 8
     III.   CLAIMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 9
                     Claim 5:           THE PROSECUTION IMPROPERLY TAINTED THE
10                                      JURY VENIRE BY EXPOSING IT TO
                                        INFLAMMATORY INFORMATION . . . . . . . . . . . . . . 7
11
                     Claim 15:          TRIAL COUNSEL RENDERED INEFFECTIVE
12                                      ASSISTANCE OF COUNSEL AT THE GUILT
13
                                        PHASE OF PETITIONER’S TRIAL . . . . . . . . . . . . . . 12

14                            A.        Failure to Impeach Elander’s Testimony With Available
                                        Evidence . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
15
                                        1.       Phone Call to Lisa Moody . . . . . . . . . . . . . . . . . 12
16
                                        2.       Mixing Cement and Blisters on Petitioner’s
17                                               Hands . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
18                                      3.       Elander’s Prior Testimony did not Name Andrade
                                                 as the Subject of Petitioner’s Threat. . . . . . . . . . 18
19
                                        4.       Failure to Establish Facts to Undermine
20                                               Credibility of Jeanne Meskell. . . . . . . . . . . . . . . 21
21                   Claim 17:          TRIAL COUNSEL RENDERED INEFFECTIVE
22                                      ASSISTANCE BY STIPULATING TO NOT
                                        PROVIDING THE JURY ACCOMPLICE
23                                      INSTRUCTIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
24                            A.        Facts Supporting This Claim . . . . . . . . . . . . . . . . . . . . 25
25                            B.        This Error Denied Petitioner His Sixth Amendment
                                        Right to the Effective Assistance of Counsel Presenting a
26                                      Colorable Claim for Relief . . . . . . . . . . . . . . . . . . . . . . 26
27
                                                                             Petitioner’s Motion for Evidentiary Hearing
28
                                                                                      Crew v. Broomfield (C 12-4259-YGR)

                                                               i
 1
 2   Claim 18:   THE PROSECUTION FAILED TO DISCLOSE
                 IMPEACHING AND EXCULPATORY
 3               EVIDENCE AND KNOWINGLY PRESENTED
                 FALSE TESTIMONY AT THE GUILT PHASE. . . . . 28
 4
 5        A.     Factual Background . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

 6        B.     Failure to Disclose Exculpatory Impeaching Material
                 Regarding the Prosecution’s Critical Witness Requires
 7               Reversal of Petitioner’s Conviction and Sentence . . . . 29
 8   Claim 19:   TRIAL COUNSEL RENDERED INEFFECTIVE
                 ASSISTANCE BY FAILING TO DISCOVER AND
 9               PRESENT EVIDENCE TO IMPEACH RICHARD
                 ELANDER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
10
     Claim 26:   TRIAL COUNSEL WERE INEFFECTIVE FOR
11               FAILING TO INVESTIGATE AND PRESENT
                 AVAILABLE IMPEACHMENT EVIDENCE OF
12               THE PROSECUTION’S REBUTTAL WITNESS . . . 35
13        A.     Factual Background . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
14
          B.     Trial Counsel Failure to Present Available Evidence
15               Regarding Williams’s Credibility Was Ineffective and
                 Prejudicial. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
16
     Claim 27:   THE PROSECUTOR COMMITTED MISCONDUCT
17               AT THE PENALTY PHASE OF PETITIONER’S
                 TRIAL REGARDING REBUTTAL WITNESS CLINT
18               WILLIAMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4.6
19   Claim 30:   THE PROSECUTION’S DECISION TO CHARGE
                 PETITIONER WITH CAPITAL MURDER AND
20               SEEK THE DEATH PENALTY WAS ARBITRARY
21
                 AND CAPRICIOUS. . . . . . . . . . . . . . . . . . . . . . . . . . . 57

22   Claim 40:   THE TRIAL JUDGE WAS PRECLUDED FROM
                 RESENTENCING PETITIONER AS A RESULT OF
23               PROSECUTORIAL MISCONDUCT AND/OR
                 JUDICIAL MISCONDUCT . . . . . . . . . . . . . . . . . . . . 60
24
          A.     Factual Background . . . . . . . . . . . . . . . . . . . . . . . . . . . 61
25
          B.     The Misconduct by the Prosecution and the Judicial
26               Officials Denied Petitioner the Due Process of Law and
27
                                                      Petitioner’s Motion for Evidentiary Hearing
28
                                                               Crew v. Broomfield (C 12-4259-YGR)

                                       ii
 1                   Requires Setting Aside the Death Sentence. . . . . . . . . 72
 2   Claim 46:       THE REFUSAL OF THE STATE COURTS TO ORDER
                     DISCLOSURE TO PETITIONER OF THE FORMER
 3                   PROSECUTOR’S COMMENTS WHICH RESULTED
                     IN THE DISQUALIFICATION OF THE REFEREE
 4                   VIOLATED PETITIONER’S RIGHTS TO DUE
 5                   PROCESS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 79

 6
 7   CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                        Petitioner’s Motion for Evidentiary Hearing
28
                                                                 Crew v. Broomfield (C 12-4259-YGR)

                                          v
 1                                                            TABLE OF AUTHORITIES
 2                                                                   FEDERAL CASES
 3   Alcorta v. Texas, 355 U.S. 28 (1957) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32, 50
 4   Allen v. Woodford, 395 F.3d 979 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
 5
     Alloy Intern. Company v. Hoover-NSK Bearing Co, Incorporated, 635 F.2d 1222 (7th Cir.
 6      1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

 7   Baja v. Ducharme, 187 F.3d 1075 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 8   Batson v. Kentucky, 476 U.S. 79 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
 9   Beck v. Alabama, 477 U.S. 625 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
10   Benn v. Lambert, 283 F.3d 1040 (9th Cir.2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
11   Berger v. United States, 295 U.S. 75 (1935). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 77
12   Bernal-Obeso, 989 F.2d 331 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
13   Bracy v. Gramley, 520 U.S. 899 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 77
14
     Brady v. Maryland, 373 U.S. 83 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
15
     California v. Green, 399 U.S. 149 (1970). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
16
     Carriger v. Stewart, 132 F.3d 463 (9th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . 31, 55
17
     Cruz v. Abbate, 812 F.2d 571 (9th Cir. 1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
18
     Earp v. Ornoski, 431 F.3d 1158 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, 5, 6, 38
19
     Woodson v. North Carolina, 428 U.S. 280 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . 33, 77
20
     Furman v. Georgia, 408 U.S. 238 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
21
22   Giglio v. United States, 405 U.S. 150 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50, 60

23   Gonzalez-Soberal v United States, 244 F.3d 273 (1st Cir. 2001) . . . . . . . . . . . . . . . . . . . 21

24   Harris v. Wood, 64 F.3d 1432 (9th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
25   Hicks v. Oklahoma, 447 U.S. 343 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 81, 82
26   Horton v. Mayle, 408 F.3d 570 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 58
27
                                                                                         Petitioner’s Motion for Evidentiary Hearing
28
                                                                                                   Crew v. Broomfield (C 12-4259-YGR)

                                                                        vi
 1   Insyxiengmay v. Morgan, 403 F.3d 657 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 2   Irvin v. Dowd, 366 U.S. 717 (1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 3   Kyles v. Whitley, 514 U.S. 419 (1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
 4   Michael Williams v. Taylor, 529 U.S. 420 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 5
 5
     Mooney v. Holohan, 297 U.S. 103 (1935). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
 6
     Moore v Marr, 254 F.3d 1235 (10th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
 7
     Napue v. Illinois, 360 U.S. 264 (1959) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
 8
     Ohio Adult Parole Authority v. Woodard, 523 U.S. 272 (1998). . . . . . . . . . . . . . . . . . . . 88
 9
     Ortiz v. Stewart, 149 F.3d 923 (9th Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 45
10
     Pennsylvania v. Ritchie, 480 U.S. 39 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88, 89
11
     Mak v. Blodgett, 970 F.2d 614 (9th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
12
13
     Phillips v. Ornoski, 673 F.3d 1168 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59

14   Phillips v. Woodford, 267 F.3d 966 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

15   Schriro v. Landrigan, 550 U.S. 465 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
16   Schweiker v. McClure, 456 U.S. 188 (1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
17   Silva v Woodford, 279 F. 3d (9th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
18   Siripongs v. Calderon, 35 F.3d 1308 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
19   Smith v. Phillips, 455 U.S. 209 (1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
20   Strickland v. Washington, 466 U.S. 668 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
21   Taylor v. Maddox, 366 F.3d 992 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
22
     Townsend v. Sain, 372 U.S. 293 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
23
     Turner v. State of Louisiana, 379 U.S. 466 (1965) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 77
24
     United States v Butler, 504 F.2d 220 (D.C. Cir. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
25
     United States v Orr, 636 F.3d 944 (8th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
26
27
                                                                              Petitioner’s Motion for Evidentiary Hearing
28
                                                                                        Crew v. Broomfield (C 12-4259-YGR)

                                                               vii
 1   United States v Tucker, 716 F.2d 576 (9th Cir. 1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 2   United States v. Hernandez, 862 F.2d 17 (2nd Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . 84
 3   United States v. Agurs, 427 U.S. 97 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32, 50, 58
 4   United States v. Bagley, 473 U.S. 667 (1985). . . . . . . . . . . . . . . . . . . . . . . . . 31, 49, 50, 59
 5
     United States v. Brown, 823 F.2d 591 (D.C.Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . . 84, 86
 6
     United States v. Lucas, 841 F.3d 796 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89
 7
     United States v. Oliveros, 275 F.3d 1299 (11th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . 32
 8
     United States v. Pearson, 203 F.3d 1243 (10th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . 78
 9
     United States v. Thomas, 116 F.3d 606 (2nd Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . 84
10
     United States v. Young, 17 F.3d 1201 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
11
     United States v. Zuno-Arce, 44 F.3d 1420 (9th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . 33
12
13
     Woodford v. Garceau, 538 U.S. 202 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

14   Wright v Gramley, 125 F.3d 1038 (7th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

15                                                                     STATE CASES
16   Board of Prison Terms v. Superior Court, 130 Cal.App.4th 1212 (2005) . . . . . . . . . . . . 88
17   Hampton v. Superior Court, 38 Cal.2d 652 (1952). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80
18   In re Avena, 12 Cal.4th 694 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
19   In re Scott, 29 Cal.4th 783 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
20   In re Seaton, 34 Cal.4th 193 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 61
21   People v. Brown, 45 Cal.3d 1247 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67, 79
22
     People v. Crew, 1 Cal.App.4th 1591 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
23
     People v. Dickey, 35 Cal. 4th 884 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
24
     People v. Lewis, 26 Cal.4th 334 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
25
     People v. Sheldon, 48 Cal.3d 935 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67
26
27
                                                                                Petitioner’s Motion for Evidentiary Hearing
28
                                                                                          Crew v. Broomfield (C 12-4259-YGR)

                                                                viii
 1                                                           FEDERAL STATUTES
 2   28 U.S.C. § 2254 (e)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4, 5
 3   28 U.S.C. § 2254(d)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89
 4
 5
                                                               STATE STATUTES
 6
     Penal Code section 128 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
 7
     Penal Code section 190.4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
 8
     Penal Code Section 190.4 subdivision (e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
 9
     Penal Code section 1203.01 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
10
     Penal Code section 1484 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                   Petitioner’s Motion for Evidentiary Hearing
28
                                                                                            Crew v. Broomfield (C 12-4259-YGR)

                                                                   ix
 1               I. INTRODUCTION
 2
          In this pleading, petitioner moves for an evidentiary hearing on Claims 5, 15,

 3   17, 18, 26, 27, 30, 35, 40, 44 and 46. These claims present a strong case for a
 4
     federal evidentiary hearing. Petitioner presented his claims to the California state
 5

 6   courts, supported the claims with significant factual material and requested

 7   discovery and an evidentiary hearing to further develop the claims. With the
 8
     exception of Claim 461, the California Supreme Court summarily denied his claims
 9

10   without an opinion, and without authorizing discovery, an evidentiary hearing or

11   additional pleadings (an answer and a traverse).
12
                  In the federal habeas answer, Respondent has denied Petitioner’s claims
13

14   and many of the facts supporting them. Although Petitioner believes that he is

15   entitled to relief on his proposed hearing claims based on the present record, to the
16
     extent the Court disagrees, or believes that material facts need to be further
17

18   established or material factual disputes resolved, then an evidentiary hearing is
19   required on Petitioner’s claims.
20
          Petitioner has not moved for an evidentiary hearing on Claims 19, 20, 35, 36,
21

22   43, 44 and 47 at this time. However, he respectfully requests that the Court not rule
23   on those claims until after any evidentiary hearing has occurred as they are claims
24
     of cumulative error and necessarily require consideration of evidence not yet
25

26   presented.
27
            1
             A hearing was held on Claim 46 in the superior court, but Petitioner’s request for
28   discovery was denied.
                                                      1
                                                                  Petitioner’s Motion For Evidentiary Hearing
                                                                      Crew v. Broomfield - (C 12-4259 YGR)
 1        I.   PETITIONER IS ENTITLED TO AN EVIDENTIARY HEARING
 2               A. Evidentiary Hearing Standards
 3

 4
          Petitioner filed his initial federal habeas petition after April 24, 1996, the

 5   effective date of the Antiterroism and Effective Death Penalty Act of 1996
 6
     (“AEDPA”), and therefore AEDPA applies to this case. Woodford v. Garceau, 538
 7

 8   U.S. 202 (2003). 28 U.S.C. § 2254 (e)(2) is the provision of AEDPA that addresses

 9   federal evidentiary hearings. It states:
10

11        If the applicant has failed to develop the factual basis of a claim in State
          court proceedings, the court shall not hold an evidentiary hearing on the
12        claim unless the applicant shows that – (A) the claim relies on – (i) a new
          rule of constitutional law, made retroactive to cases on collateral review
13        by the Supreme Court, that was previously unavailable; or (ii) a factual
          predicate that could not have been previously discovered through the
14        exercise of due diligence; and (B) the facts underlying the claim would
          be sufficient to establish by clear and convincing evidence that but for the
15        constitutional error, no reasonable factfinder would have found the
          applicant guilty of the underlying offense.
16

17        The Supreme Court analyzed this provision in (Michael) Williams v. Taylor,
18
     529 U.S. 420, 429-30 (2000). The Court explained that “[by] the terms of its
19
     opening clause the statute applies only to prisoners who have ‘failed to develop the
20

21   factual basis of a claim in State court proceedings.’” Id. at 430. The Court held
22
     that a “failure to develop the factual basis of a claim is not established unless there
23
     is lack of diligence, or some greater fault, attributable to the prisoner or the
24

25   prisoner’s counsel. Id. at 432.
26
          The Court explained that “[d]iligence for purposes of the opening clause
27
     depends on whether the prisoner made a reasonable attempt, in light of the
28
                                                  2
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   information available at the time, to investigate and pursue claims in state court.”
 2
     Id. at 435. “Diligence will require in the usual case that the prisoner, at a minimum,
 3

 4   seek an evidentiary hearing in state court in the manner prescribed by state law.”

 5   Id. at 437. “[C]omity is not served by saying a prisoner ‘has failed to develop the
 6
     factual basis of a claim’ where he was unable to develop his claim in state court
 7

 8   despite diligent effort. In that circumstance, an evidentiary hearing is not barred by
 9   §2254 (e)(2).” Id. Thus, “[i]f there has been no lack of diligence at the relevant
10
     stages of the state proceedings, the prisoner has not ‘failed to develop’ the facts
11

12   under § 2254 (e)(2)’s opening clause, and he will be excused from showing
13   compliance with the balance of the subsection’s requirements.” Id.; see also id. at
14
     435 ([O]nly a prisoner who has neglected his rights in state court need satisfy
15

16   th[o]se conditions [of §2254 (e)(2)(A) and (B).”).
17        The Court addressed the availability of evidentiary hearings under AEDPA
18
     again in Schriro v. Landrigan, 550 U.S. 465 (2007). The Court explained that “[i]n
19

20   cases where an applicant for federal habeas relief is not barred from obtaining an
21
     evidentiary hearing by 28 U.S.C. §2254 (e)(2), the decision to grant such a hearing
22
     rests in the discretion of the district court.” 550 U.S. at 468; see id. at 473 (prior to
23

24   AEDPA, “the decision to grant an evidentiary hearing was generally left to the
25
     sound discretion of district courts . . . . That basic rule has not changed.” (internal
26
     citations omitted)).
27

28
                                                  3
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1        The Court further explained that “[i]n deciding whether to grant an evidentiary
 2
     hearing, a federal court must consider whether such a hearing could enable an
 3

 4   applicant to prove the petitioner’s factual allegations, which, if true, would entitle

 5   the applicant to federal habeas relief,” taking into account 2254(d)’s limits on the
 6
     grant of habeas relief. Schriro v. Landrigan, 550 U.S. at 474.
 7

 8        In Earp v. Ornoski, 431 F.3d 1158, 1166-67 (9th Cir. 2005), decided after
 9   Williams but before Landrigan, the Ninth Circuit stated that “[b]ecause a federal
10
     court may not independently review the merits of a state court decision without first
11

12   applying the AEDPA standards, a federal court may not grant an evidentiary
13   hearing without first determining whether the state court’s decision was an
14
     unreasonable determination of the facts.”
15

16        The Earp court explained that Supreme Court authority
17
          Establishes that a defendant is entitled to an evidentiary hearing if he can
18        show that: (1) the merits of the factual dispute were not resolved in the
          state hearing; (2) the state factual determination is not fairly supported by
19        the record as a whole; (3) the fact-finding procedure employed by the
          state court was not adequate to afford a full and fair hearing; (4) there is a
20        substantial allegation of newly discovered evidence; (5) the material facts
          were not adequately developed at the state-court hearing; or (6) for any
21        reason it appears that the state trier of fact did not afford the habeas
          applicant a full and fair hearing.
22
     Id. at 1166 (emphasis added) (citing Townsend v. Sain, 372 U.S. 293, 313 (1963).
23         The Earp court explained that “[i]f the defendant can establish any one of
24
     those circumstances, then the state court’s decision was based on an unreasonable
25

26   determination of the facts and the federal court can independently review the merits
27
     of that decision by conducting an evidentiary hearing.” Id. at 1167; see also Taylor
28
                                                 4
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   v. Maddox, 366 F.3d 992, 1001 (9th Cir. 2004) (“If, for example, a state court
 2
     makes evidentiary findings without holding a hearing and giving petitioner an
 3

 4   opportunity to present evidence, such findings clearly result in an ‘unreasonable

 5   determination’ of the facts”).
 6
          The Earp court concluded: “Accordingly, where the petitioner establishes a
 7

 8   colorable claim for relief and has never been afforded a state or federal hearing on
 9   this claim, we must remand to the district court for an evidentiary hearing.” 431
10
     F.3d at 1167 (internal footnote omitted). Thus, under AEDPA, an evidentiary
11

12   hearing is required on a claim if: 1) the petitioner did not fail to develop the factual
13   basis of the claim in state court; 2) the state court denied the petitioner a full and
14
     fair opportunity to develop the facts in support of the claim; and 3) the petitioner’s
15

16   allegations present a colorable claim for relief. Id. at 1166-67; Insyxiengmay v.
17   Morgan, 403 F.3d 657, 699-70 (9th Cir. 2005).
18
                 B. Petitioner is Entitled to an Evidentiary Hearing
19

20        Petitioner meets all three of these requirements on the claims for which he
21
     seeks an evidentiary hearing.
22
          First, petitioner has not “failed to develop the factual basis of [his] claim[s] in
23

24   the State court proceedings.” 28 U.S.C. §2254 (e)(2). As the Supreme Court has
25
     held, “a failure to develop the factual basis of a claim is not established unless there
26
     is a lack of diligence, or some greater fault, attributable to the prisoner or the
27

28   prisoner’s counsel.” Williams v. Taylor, 529 U.S. at 432. As long as the petitioner
                                                  5
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   “made a reasonable attempt, in light of the information available at the time, to
 2
     investigate and pursue his claims in state court,” the diligence requirement is
 3

 4   satisfied. Id. at 435. Ordinarily, a petitioner fulfills his obligation by requesting an

 5   evidentiary hearing in the manner prescribed by state law. Horton v. Mayle, 408
 6
     F.3d 570, 582 n.6 (9th Cir. 2005); Baja v. Ducharme, 187 F.3d 1075, 1078 (9th Cir.
 7

 8   1999); see also Williams, 529 U.S. at 437 (“Diligence will require in the usual case
 9   that the prisoner, at a minimum, seek an evidentiary hearing in state court in the
10
     manner prescribed by state law”).
11

12        Petitioner diligently pursued his claims in state court. Each of the claims on
13   which he seeks an evidentiary hearing was presented in state court; all of the
14
     evidence in support of this motion was presented in state court; petitioner requested
15

16   discovery and an evidentiary hearing on his claims in the state supreme court, but
17   the court dismissed his claims with “postcard” denials without affording him a
18
     hearing, discovery, or other means to develop the facts in support of his claims.
19

20   Because petitioner did not fail to develop the facts in state court, section §2254
21
     (e)(2) does not preclude a hearing.
22
          Second, as shown above, the state courts did not give petitioner a full and fair
23

24   opportunity to develop the facts in support of his claims.
25
          Third, as shown in the First Amended Petition for Writ of Habeas Corpus
26
     (“Petition”) and established further below, petitioner has alleged colorable claims
27

28   for relief. At this stage of the proceedings, petitioner need not prove anything.
                                                 6
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   Earp, 431 F.3d at 1173 (“Earp is not required to conclusively establish in this
 2
     appeal that counsel was prejudicially deficient. Rather, Earp must demonstrate by
 3

 4   his evidence the potential of a colorable claim . . . .”); Phillips v. Woodford, 267

 5   F.3d 966, 973 (9th Cir. 2001). Instead, he need only “allege specific facts which, if
 6
     true, would entitle him to relief.” Ortiz v. Stewart, 149 F.3d 923, 934 (9th Cir.
 7

 8   1998); see Siripongs v. Calderon, 35 F.3d 1308, 1310 (9th Cir. 1994). As the Ninth
 9   Circuit has repeatedly emphasized, “[a]lleging a colorable claim for relief is a
10
     relatively ‘low bar.’” Earp, 431 F.3d at 1170; see Phillips, 267 F.3d at 979 (noting
11

12   that requirement for obtaining an evidentiary hearing is “far less onerous” than
13   establishing entitlement to habeas relief). Petitioner’s claims clearly meet this
14
     standard.
15

16        II.    CLAIMS
17

18   CLAIM 5: THE PROSECUTION IMPROPERLY TAINTED THE JURY
              VENIRE BY EXPOSING IT TO INFLAMMATORY
19            INFORMATION

20         Petitioner has alleged that his rights under the Fifth, Sixth, Eighth and
21
     Fourteenth Amendments to the United States Constitution were violated, because of
22

23   actions of the Santa Clara County District Attorney’s Office in exposing the

24   potential jurors to inflammatory, inaccurate and prejudicial information about
25
     Petitioner, the decedent and the alleged crimes, in a manner which prevented
26

27

28
                                                 7
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   Petitioner from obtaining an impartial jury drawn from a fair cross-section of the
 2
     community and rendered the trial fundamentally unfair.
 3

 4        The California Supreme Court held this claim was procedurally defaulted

 5   under In re Seaton, 34 Cal.4th 193, 199-200 (2004). This Court upheld the default,
 6
     but ordered briefing on the merits before ruling on cause and prejudice. Crew v.
 7

 8   Davis, 2015 WL 7720737 at *8 (2015).
 9          Four days into jury selection in Petitioner’s trial, and after several groups of
10
     prospective jurors had been sworn, filled out questionnaires and been ordered to
11

12   return for additional questioning, an article entitled “Charmed to Death” was
13   published on Sunday, April 23, 1989, in the San Jose Mercury News.
14
            The article was a sensationalized account of the alleged crime with an
15

16   extremely derogatory portrayal of Petitioner and included inflammatory, inaccurate
17   and prejudicial facts which would not be admissible at trial, and which were not
18
     presented at trial.
19

20          While the prospective jurors who appeared before the article was published
21
     may have been admonished not to read anything in the media, new panels of
22
     prospective jurors were called on or after April 24, 1989, and prior to that time they
23

24   had not appeared in the courtroom, and therefore were not so admonished.
25
            Counsel brought the article to the attention of the court and stated their
26
     concerns about its content. AG 6441-50. Many prospective jurors were excused
27

28   because they had read the article and were prejudiced by it. See Petition at 54 n. 7.
                                                  8
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1         Petitioner has alleged that the District Attorney’s Office and the San Jose
 2
     Mercury News had a very friendly and cooperative relationship. See, e.g.,
 3

 4   Correspondence from Delia Rios to Assistant D.A. Alan Nudleman, June 22, 1984,

 5   AG 13793. Had Assistant D.A. Davies or others in the District Attorney’s Office
 6
     requested that the article be delayed until jury selection was completed and/or that
 7

 8   any inflammatory and prejudicial information be deleted from the article, it is
 9   reasonably likely that the request would have been honored.
10
           Respondent has previously questioned these assertions, and claimed
11

12   Petitioner has provided no foundation for them. Answer Memo at 96-97. On the
13   contrary, Petitioner has made a colorable claim for relief, and the disputed facts
14
     demonstrate the need for an evidentiary hearing. There is strong support for such a
15

16   finding: first, Assistant D.A. Davies acknowledged before the trial court that he had
17   a conversation about the article with the author and he never denied that he had
18
     been the source of the information. Davies admitted that he spoke with the reporter
19

20   about the timing of the article and indicated that he told her that the article could be
21
     published “after last Friday [April 21st], so that [the court] could admonish the
22
     prospective jurors . . . .” However, as the prosecutor knew, while four panels of
23

24   prospective jurors had been sworn and admonished, additional panels would need
25
     to be added to the jury venire subsequent to April 21st, and those potential jurors
26
     would be exposed to the article without having first been admonished to avoid
27

28   media reports about the case. See CT 2141, AG 2254, CT 2153, AG 2266; second,
                                                 9
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   Assistant District Attorney Nudelman had received prior information about this
 2
     very case from the newspaper before the trial in this case; and third, the article
 3

 4   contained a reference to plea negotiations between the prosecution and Petitioner.

 5          Thus, members of the Office of the District Attorney committed misconduct
 6
     by: a) knowingly providing inaccurate, inflammatory and inadmissible information
 7

 8   to the reporter of the article in order to present a misleading and negative portrait of
 9   Petitioner to the public which they knew or should have known would unduly
10
     influence and bias the jury venire; b) encouraging publication of the article before
11

12   all prospective jurors had been admonished to avoid media reports of the case; and
13   c) doing nothing to ensure that inaccurate, inflammatory and inadmissible
14
     information would not be published in the article.
15

16          Because the article itself contained much information that could only have
17   come from the government and a large part of that information was inflammatory
18
     and inadmissible, a fact acknowledged by the prosecutor in the trial court,
19

20   providing this information to the paper at a critical juncture in the jury selection
21
     process constitutes prosecutorial misconduct, even though no “gag order” was in
22
     place at that time. Moreover, a large number of jurors who read the article were
23

24   ultimately excluded from the panel solely because of the inflammatory nature of the
25
     article.
26
            “Due process means a jury capable and willing to decide the case solely on
27

28   the evidence before it . . . .” Smith v. Phillips, 455 U.S. 209, 217(1961). The
                                                 10
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   prosecutor’s actions violated Petitioner’s rights under the Sixth and Fourteenth
 2
     Amendments to a “fair trial by a panel of impartial, ‘indifferent’ jurors.” Irvin v.
 3

 4   Dowd, 366 U.S. 717, 722 (1961). Petitioner is entitled to an evidentiary hearing at

 5   which to further develop the factual basis for the claim.
 6
           //
 7

 8         //
 9         //
10
           //
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                11
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   Claim 15:           TRIAL COUNSEL RENDERED INEFFECTIVE
                         ASSISTANCE AT THE GUILT PHASE OF
 2                       PETITIONER’S TRIAL
 3
           Trial counsel failed to provide effective assistance of counsel by their acts
 4
     and omissions at trial relating to impeachment of several prosecution witnesses
 5

 6   during the guilt phase of the trial.
 7
            This claim was raised in Petitioner’s habeas corpus petition, during which he
 8
     requested discovery and an evidentiary hearing. The California Supreme Court
 9

10   summarily denied the claim without granting the request for an evidentiary hearing
11
     and without setting forth reasons for the denial of the claim.
12
           Because Petitioner did not fail to develop this claim in state court, but was
13

14   denied a hearing by the state court, and because he presents a colorable claim for
15
     relief, this Court should grant a hearing on this claim as the decision of the state
16

17
     court summarily denying this claim was unreasonable.

18         A.     Failure to Impeach Elander’s Testimony with Available Evidence
19
                         1.     Lisa Moody’s Phone Records
20

21         Richard Elander was the prosecution’s key witness, and was the only witness

22   to testify about the alleged manner in which Andrade was killed. Elander testified
23
     that: a) Petitioner discussed with him that he planned to kill Andrade; and b) after
24

25   Petitioner left for California, Elander called him when Petitioner was at Lisa

26   Moody’s to tell him not to kill Andrade, “because it was the wrong thing to do,”
27
     and Petitioner told him he had already done it. AG 9697-98.
28
                                                 12
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1         However, Lisa Moody’s phone records demonstrate that there were no such
 2
     telephone calls from Elander at the time in question and Petitioner’s counsel failed
 3

 4   to impeach Elander with this critical fact. In contrast, counsel in the Gant/Mosteller

 5   trial – which resulted in acquittals for both of those defendant – brought out these
 6
     facts during Elander’s cross-examination:
 7

 8         Q.     You also told us yesterday in direct examination that you called
 9                Mark Crew when he was in California, correct?
10         A.     Yes, sir.
11         Q.     Okay. And that you called him to tell him not to do it, not to kill
12                Nancy Jo, correct?
13         A.     Correct, sir.
14         Q.     Okay. And you told us that his response was, it’s already done,
15                correct?
16         A.     Correct, sir.
17         Q.     Okay. Where did you call Mark Crew at?
18         A.     I – I don’t recall for sure, sir. I made a few calls, I mean in that general
19                vicinity.
20         Q.     Did you call him collect?
21         A.     I can’t remember for sure. If I used a phone booth, I probably did.
22         Q.     You’ve testified about this conversation on other occasions, correct?
23         A.     Yes, sir.
24         Q.     You’ve had an opportunity to review your testimony about this
25                conversation on other occasions, correct?
26         A.     Yes, sir.
27         Q.     Okay. Do you recall – Do you recall being asked the following
28                questions and giving the following responses on September 23, 1986
                                                 13
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1        [which was the preliminary hearing in People v. Mosteller]. “Question
 2        by Mr. Davies: before he showed up at the Mosteller’s with Lisa
 3        Moody and the truck and the horse, had he called you by telephone
 4        from anyplace to give you any word as to what had happened, whether
 5        he had done it or not done it, anything like that? Any information?
 6        Answer: No. I called him, sir. Question: Where did you call him?
 7        Answer: At Lisa Moody’s house. Question: What did you ask him
 8        when you called there, or why did you call? Answer: I called him to
 9        tell him not to do it. That’s why I called him. And he said, it’s too
10        late, it’s already done. Question: when you called him at Lisa
11        Moody’s house, had Mr. Mosteller already gotten back to South
12        Carolina? Answer: I don’t recall, sir. Question: Did you get a hold of
13        him at Lisa Moody’s house and he said, it had already been done?
14        Answer: Yes. Question: Did you make that call from Mr. Mosteller's
15        residence? Answer: No, sir. From a phone booth. Question: And did
16        you pay for it or place it collect? Answer: It was collect.”
17        Do you recall Mr. Davies asking you those questions and you giving
18        those responses?
19
     A.   I do now, sir, what you just read to me.
20
     Q.   And that’s what you told us under oath; is that correct?
21
     A.   Yes, sir.
22
     Q.   And that call was made from South Carolina, correct?
23
     A.   Yes, sir.
24
     Q.   Okay. And you went even further on September the 23rd, 1986, when
25
          you were asked the following questions: “The time that you called
26
          from a pay phone had you called to California collect? Answer: Lisa
27
          Moody, yes, sir. Question: Well, I'm talking about the one
28
                                        14
                                                     Petitioner’s Motion For Evidentiary Hearing
                                                         Crew v. Broomfield - (C 12-4259 YGR)
 1        conversation in particular, did Lisa Moody answer the phone?
 2        Answer: Yes, sir. Question: And she accepted the charges when you
 3        called collect? Answer: Oh, yeah. Question: Did you talk to her for
 4        awhile? Answer: I – I don’t recall. No, sir. Question: You don’t
 5        recall if you did, or you did not? Answer: I don’t recall if I talked to
 6        her. Question: Was Mark there when you called? Answer: Yes, sir.”
 7        You remember that?
 8   A.   Yes, sir.
 9   Q.   Okay. So, your testimony was that you called collect, you called from
10        California [sic], Lisa Moody answered the phone, she accepted the
11        charges, and you talked to Mark Crew and that’s when this statement
12        was made when you told him, don’t do it, correct?
13   A.   I called from South Carolina. . . .
14        [Lisa Moody's subpoenaed phone records were moved into evidence as
15        People's Exhibit 63]
16   Q.   Mr. Elander, would you look at – you would have made this telephone
17        call sometime between August 15th and August the 30th of 1982,
18        correct?
19
     A.   Yes, sir.
20
     Q.   Okay. Would you look at the records between August the 15th and
21
          August the 30th, 1982, and tell me if there are any collect telephone
22
          calls to Lisa Moody from South Carolina?
23
     A.   I don’t see any on this one sheet, sir. But there was a few other sheets
24
          that had August bills on it.
25
     Q.   Take your time Mr. Elander.
26
     A.   Pardon me?
27
     Q.   Take your time. If you need more time, we’ve got it.
28
                                         15
                                                    Petitioner’s Motion For Evidentiary Hearing
                                                        Crew v. Broomfield - (C 12-4259 YGR)
 1          A.     No sir, I don’t see any.
 2   AG 13736-41.
 3
            Elander’s testimony regarding the telephone call was critical evidence in that
 4

 5   it not only provided evidence of an admission to the crime by Petitioner, but also
 6   showed that the killing was planned, since Elander knew about it beforehand. It
 7
     further was self-serving as it put Elander in a good light by showing that he
 8

 9   reconsidered whether the crime should have been committed.
10          Impeachment of Elander’s trial testimony in this manner at Petitioner’s trial
11
     would have undermined the remainder of his testimony and negated his credibility.
12

13   Although Elander admitted that he had previously lied to law enforcement and in
14   prior testimony, he insisted that he was telling the truth in Petitioner’s trial. The
15
     prosecution made this very argument in contending that Elander was a credible
16

17   witness. AG 10337-39.
18          Because other counsel were able to locate and use Lisa Moody’s telephone
19
     records as part of their effective cross-examination of Elander in their successful
20

21   defense of Gant and Mosteller, there can be no excuse for Petitioner’s counsel’s
22
     failure to investigate and present this evidence. In fact, Petitioner’s counsel cannot
23
     recall why they did not investigate this evidence and there can be no reasonable
24

25   tactical reason to fail to do so.
26
            The failure to cross-examine Elander on this critical aspect of his testimony
27
     was prejudicial. By not developing this line of examination, trial counsel did not
28
                                                 16
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   bring evidence forward which would have greatly assisted their cross-examination
 2
     of the prosecution’s key witness and thereby denied Petitioner the ability to fully
 3

 4   employ his right of confrontation embodied in cross-examination which has been

 5   called the “greatest legal engine ever invented for the discovery of truth.”
 6
     California v. Green, 399 U.S. 149, 158 (1970), citing 5 Wigmore §1367. There is
 7

 8   more than sufficient proof that there was a reasonable probability of a different
 9   result as Gant and Mosteller were acquitted even though Elander was the main
10
     prosecution witness in their case. This Court’s confidence in the outcome of the
11

12   trial must be undermined and the summary dismissal of this claim by the California
13   Supreme Court was contrary law and an unreasonable application of the facts. An
14
     evidentiary hearing is thus warranted on this claim.
15

16                       2.     Mixing Cement and Blisters on Petitioner’s Hands
17         Elander claimed that Petitioner told him that Andrade’s head was put in a
18
     five- gallon bucket, that he filled it with cement and threw it off a bridge, and that
19

20   her body was put in a fifty-five-gallon drum, which Petitioner also filled with
21
     cement. Elander testified at the preliminary hearing that Petitioner told him that his
22
     hands were blistered and calloused from the mixing of this quantity of cement and
23

24   showed Elander those blisters when Petitioner returned with Lisa Moody to South
25
     Carolina. AG 255-56. According to Lisa Moody, however, Petitioner did not have
26
     any blisters on his hands, which demonstrated that Elander was lying and that
27

28   Petitioner had not mixed any cement. Trial counsel, however, unreasonably failed
                                                 17
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   to elicit statements from Elander regarding the blisters and present evidence that
 2
     Elander was lying because Petitioner had no blisters on his hands.
 3

 4         By contrast, in the Gant/Mosteller trial, Elander reiterated his preliminary

 5   hearing testimony that Petitioner had blisters on his hands from mixing the concrete
 6
     that he put Andrade’s remains in, and that Petitioner showed him the blisters at the
 7

 8   time he told him how Andrade had been killed. AG 13733 (“He told me he had
 9   never mixed that much cement ever again [sic]. He showed me his hands, and they
10
     were all blistered”); see also AG 13734-35. This testimony was contradicted by
11

12   Lisa Moody who testified that she saw no blisters and that there was nothing wrong
13   with Petitioner’s hands. AG 13131-32. Gant’s counsel was thus able to argue to
14
     the jury that Elander was lying with regard to critical facts. AG 13744-48.
15

16         There was no reason for Petitioner’s counsel to fail to elicit this testimony
17   and the result of their deficient performance was prejudicial to Petitioner.
18
                        3.     Elander’s Prior Testimony did not Name Andrade
19
                               as the Subject of Petitioner’s Threat
20
           Elander testified that prior to Petitioner and Mosteller leaving for California,
21

22   Petitioner told him that he was going to California to kill Andrade. AG 9694.
23
     However, at the preliminary hearing, Elander testified that Petitioner indicated he
24
     was going to kill someone or something, but never mentioned Andrade’s name:
25

26         Q.     And what are his exact words that he spoke to you as you remember
27
     them now?
28
                                                18
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1            A.    “I’m not certain how I’m going to do it, sharp blow to the head,
 2
     strangle her or shoot her.”
 3

 4            Q.    Did he say anything else?

 5            A.    I don’t recall.
 6
              Q.    Are you sure that you don’t recall?
 7

 8            A.    Yes, I don’t recall if he said anything else or not.
 9            Q.    So what you’ve told us is exactly what he said and you don’t recall
10
     him saying anything else, correct?
11

12            A.    That’s fair to say, yes, sir.
13            Q.    And how did you know he was talking about Nancy?
14
              A.    I guess it was my assumption that he was.
15

16            Q.    So he never even mentioned the name of this individual to you; is that
17   right?
18
              A.    Not that I recall, sir, no.
19

20            ***
21
              Q.    So he never told you that he was coming to California to kill Nancy,
22
     right?
23

24            A.    I don’t recall, sir.
25
              Q.    In fact, he never told you that he was coming to California to kill
26
     anybody, did he?
27

28            A.    I don’t recall, sir.
                                                    19
                                                              Petitioner’s Motion For Evidentiary Hearing
                                                                  Crew v. Broomfield - (C 12-4259 YGR)
 1         Q.     In fact, he never indicated to you if he was talking about a human
 2
     being, did he?
 3

 4         A.     I don’t recall sir.

 5   AG 510-11.
 6
           Trial counsel unreasonably failed to impeach Elander with this prior sworn
 7

 8   testimony. Such impeachment was critical to establish that Elander was lying
 9   under oath, and that there was no plan to kill Andrade. By contrast, Mosteller’s
10
     counsel did impeach Elander in this manner. AG 13742-43.
11

12         This abject failure to present this evidence to the jury violated Petitioner’s
13   Sixth Amendment rights. See, e.g.,United States v Butler, 504 F.2d 220, 224 (D.C.
14
     Cir. 1974) (failure to impeach witness with inconsistent pre-trial testimony
15

16   constituted ineffective assistance); United States v Tucker, 716 F.2d 576, 585-87
17   (9th Cir. 1983) (counsel’s failure to impeach witness with prior inconsistent
18
     statements); Gonzalez-Soberal v United States, 244 F.3d 273 (1st Cir. 2001) (failure
19

20   to use documentary evidence to impeach witness); Wright v Gramley, 125 F.3d
21
     1038, 1044 (7th Cir. 1997) (failure to cross-examine two witnesses based on pre-
22
     trial statements was error).
23

24         Here, the summary decision of the California Supreme Court was contrary to
25
     law and an unreasonable application of the facts. Unlike many other cases where a
26
     court must totally speculate about the possible outcome had counsel provided
27

28   effective assistance, this Court must consider the acquittals of Gant and Mosteller
                                                20
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   which were based in large part on the rejection of Elander’s testimony. This Court
 2
     should conduct an evidentiary hearing on this claim as Petitioner did not fail to
 3

 4   develop the evidence in state court and was denied a hearing by the state court.

 5                             4.    Failure to Establish Facts to Undermine
 6                                   Credibility of Jeanne Meskell
 7         In August 1981, Jeanne Meskell’s car broke down on the
 8
     Connecticut/Massachusetts border. Petitioner, who was driving a truck, picked her
 9

10   up and she decided to return to California with him. Meskell stayed with Petitioner
11   for approximately two months, returning to her home in Connecticut in October
12
     1981. AG 9586-87.
13

14         In January 1983, Petitioner called Meskell and told her he wanted to come to
15   Connecticut. AG 9589. When Petitioner arrived, according to Meskell, he told her
16
     that he had killed a girl; that the body was in two pieces in two 55-gallon drums,
17

18   one in the bay and the other buried in someone’s yard. AG 9590.
19
           Meskell was a critical witness for the prosecution because other than Elander,
20
     she was the only person who testified that Petitioner admitted to committing the
21

22   murder. AG 9590.
23
           This testimony was particularly important because there was no evidence
24
     connecting Meskell to Elander, other than the fact that when Meskell was staying
25

26   with Petitioner in California, Elander was Petitioner’s roommate. AG 9586. Thus,
27
     according to the evidence, Petitioner had admitted the crime to two independent
28
                                                21
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   sources, making it much more credible than if it had only come from Elander and
 2
     witnesses who had heard the admission directly from Elander, such as Marion
 3

 4   Mitchell.

 5         But, in fact, there was evidence of a much stronger connection between
 6
     Elander and Meskell that reasonably competent counsel would have presented at
 7

 8   trial to create at least the inference that Elander had influenced Meskell’s testimony.
 9   There was also available evidence that competent counsel would have used to
10
     impeach Meskell’s testimony and undermine her credibility.
11

12         At the preliminary hearing, Meskell testified that in September 1981, she and
13   Elander traveled together for a week. They drove from California to Connecticut,
14
     where Elander was going to help Meskell get her car back from her husband who
15

16   had hidden it. They had also intended to obtain cocaine while in Connecticut, but
17   they did not have enough time. AG 611-14, 639.
18
           Meskell also testified at the preliminary hearing that when she was staying
19

20   with Petitioner, she and Elander went to the Saddle Rack together, alone, on a
21
     couple of occasions. AG 637-38.
22
           Yet, the jury in Petitioner’s trial was not made aware of these critical facts
23

24   regarding the relationship between two key witnesses.
25
           Meskell also testified at the preliminary hearing that she told her friend Cami
26
     Bieri that Petitioner told her he killed a woman. According to Meskell’s
27

28   preliminary hearing testimony, she discussed Petitioner’s alleged statement with
                                                22
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   Ms. Bieri more than once. AG 628-39.
 2
           However, Petitioner presented a sworn affidavit from Cami Bieri that
 3

 4   Meskell never told her that Petitioner killed a woman and she had the impression

 5   that Meskell thought Petitioner was innocent. AG 13451.
 6
           Meskell and Bieri were close friends. Meskell asked Bieri if she and her
 7

 8   husband would let Petitioner stay at their house for a few months, and they agreed.
 9   AG 13451. According to Meskell’s testimony, she found Petitioner a place to stay
10
     after Petitioner told her about the murder. AG 9589-90. As Ms. Bieri would have
11

12   testified: “Jeanne and I were close friends and worked in the same office every day.
13   If [Petitioner] had told Jeanne that he killed someone, I do not think Jeanne would
14
     then ask me if he could stay at my house.” AG 13451.
15

16         Reasonably competent counsel would have been aware or would have
17   discovered the above-described facts with regard to Ms. Bieri and would have
18
     called her to testify at the guilt phase of the trial in order to impeach Meskell.
19

20         Counsel had no tactical reasons for these errors and omissions. While
21
     counsel does not recall why he did not inform the jury of a closer connection
22
     between Elander and Meskell and/or call Ms. Bieri at the guilt phase to testify that
23

24   Meskell never told her about Mark’s alleged statement, his failures could not have
25
     been the product of sound trial strategy. AG 13260-61.
26
           Each of the above instances must also be considered cumulatively in
27

28   determining the prejudice to Petitioner. Mak v. Blodgett, 970 F.2d 614, 622 (9th
                                                 23
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   Cir. 1992), Harris v. Wood, 64 F.3d 1432, 1435 (9th Cir. 1995). Here counsel’s
 2
     failure kept critical information about the two witness to whom Petitioner allegedly
 3

 4   “confessed.” However, both witnesses should have been impeached with

 5   information that easily could have been developed with a proper investigation.
 6
           These errors, both individually and cumulatively, demonstrate that the
 7

 8   summary decision of the California Supreme Court was contrary to law and an
 9   unreasonable application of the facts. Because Petitioner has made a colorable
10
     claim for relief and the state court denied him the opportunity to develop these
11

12   claims through discovery and an evidentiary hearing, this Court should grant
13   Petitioner’s motion for a hearing on this claim.
14
     Claim 17: TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE
15             BY STIPULATING TO NOT PROVIDING THE JURY
               ACCOMPLICE INSTRUCTIONS
16
           This claim is based on trial counsel’s failure to request the standard jury
17

18   instructions which inform the jury that accomplice testimony must be
19   independently corroborated (CALJIC 3.11) and that the jury must view accomplice
20
     testimony with caution (CALJIC 3.18), in light of their failure to seek modification
21

22   of other jury instructions which essentially informed the jury that the witness was
23
     an accomplice.
24
           This claim was raised in Petitioner’s habeas corpus petition, during which he
25

26   requested discovery and an evidentiary hearing. The California Supreme Court
27
     summarily denied the claim without granting the request for an evidentiary and
28
                                                24
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   without setting forth reasons for the denial of the claim.
 2
           Because Petitioner did not fail to develop this claim in state court, but was
 3

 4   denied a hearing by the state court, and because he presents a colorable claim for

 5   relief, this Court should grant a hearing on this claim as the decision of the state
 6
     court summarily denying this claim was unreasonable.
 7

 8                A.     Facts Supporting This Claim
 9         During the instructional conference, trial counsel informed the court that they
10
     were not requesting instructions for a “tactical” reason, namely their belief that
11

12   acknowledging that Elander was an accomplice would undermine the defense that
13   Petitioner did not commit the murder. AG 10291. Despite this request, the jury
14
     was instructed pursuant to CALJIC 2.11.5 that
15

16         There has been evidence in this case indicating that a person other
           than defendant was or may have been involved in the crime for which
17         the defendant is on trial. [¶] Do not discuss or give any consideration
           to why the other person is not being prosecuted in this trial or whether
18         he has been or will be prosecuted.

19   AG 2719 (emphasis added).
20         This instruction also similarly used language implying that Petitioner and
21
     Elander participated in a crime as did the instruction on proximate cause. AG 2752.
22

23   Moreover, counsel unreasonably failed to require that CALJIC 2.11.5 explicitly
24
     refer only to those witnesses who did not testify at trial (as required by the CAJLIC
25
     Use Note), such as Gant and Mosteller, and not to those who did, such as Elander.
26

27   When asked about the failure to modify these other instructions in light of the
28
                                                 25
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   “tactical” decision regarding the accomplice instructions, trial counsel had no
 2
     explanation. AG 13257.
 3
                  B.     This Error Denied Petitioner His Sixth Amendment Right to
 4                       the Effective Assistance of Counsel Presenting a Colorable
                         Claim for Relief
 5

 6         Under Strickland, trial counsel have a duty to investigate the law and the

 7   facts of the case on which to base any tactical decisions. In this case, the failure to
 8
     provide the standard accomplice jury instructions on the sole basis that such an
 9

10   instruction might imply that Petitioner was guilty was uninformed and not the
11   product of sound trial strategy. Counsel acted unreasonably, because they failed to
12
     consider that the lack of accomplice instructions together with other instructions
13

14   given, including CALJIC 2.27 (Sufficiency of Testimony of One Witness) and
15   CALJIC 2.11.5 (Unjoined Perpetrators of Same Crime) would lead the jury to
16
     consider Elander’s testimony without the need for corroboration, without viewing it
17

18   with distrust, and without even considering that his being given immunity by the
19   prosecution was a basis for bias.
20
           Furthermore, the ostensible tactical reason for not giving accomplice
21

22   instructions (that the instruction would make it appear that Petitioner and Elander
23
     committed a crime together) made no sense in view of the fact that CALJIC 2.11.5
24
     was given, which similarly used language implying that Petitioner and Elander
25

26   participated in a crime.
27
           Petitioner was prejudiced by counsel’s acts as counsel’s arguments to the
28
                                                 26
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   jury that Elander was not credible are no substitute for proper jury instructions as
 2
     counsel’s arguments lack the force of proper instructions from the court. Alloy
 3

 4   Intern. Co. v. Hoover-NSK Bearing Co, Inc., 635 F.2d 1222 (7th Cir. 1980). It is

 5   one thing for counsel to argue that Elander should not be believed; it is quite
 6
     another for the trial court to instruct the jury that as a matter of law his testimony
 7

 8   should be viewed with distrust.
 9          Nor was the prejudice mitigated by the general instruction on the credibility
10
     of witnesses, CALJIC No. 2.20, CT 2607, AG 2721. In fact, the jurors were told
11

12   that they should not consider why Elander was not or would be prosecuted.
13   Additionally, the prosecutor explicitly told the jury that the fact that Elander
14
     received immunity did not matter in judging his credibility. AG 10299. Finally,
15

16   the prosecutor argued that the instruction regarding willfully false testimony was
17   inapplicable, because Elander did not testify falsely as to any “material” points.
18
     See, e.g., AG 10337-39.2
19

20          The failure to provide the instruction allowed the jurors to reach their verdict
21
     without the directive from the court to view Elander’s testimony with distrust, and
22
     to consider his immunity agreement in assessing his credibility. Petitioner’s
23

24   constitutional rights were violated by counsel’s unreasonable and prejudicial
25
     decision to forego these critical jury instructions and to fail to modify the other
26

27
            2
              Of course, had trial counsel acted effectively with regard to impeaching Elander, see
28   Claim 15, the prosecutor would not have been able to make this argument.
                                                     27
                                                                  Petitioner’s Motion For Evidentiary Hearing
                                                                      Crew v. Broomfield - (C 12-4259 YGR)
 1   instructions.
 2
           Petitioner has thus made a colorable claim that the summary decision of the
 3

 4   California Supreme Court was contrary to established law and an unreasonable

 5   application of the facts. Given the state court’s denial of an evidentiary hearing on
 6
     this claim, this Court should order a hearing in this case.
 7

 8
     Claim 18 : THE PROSECUTION FAILED TO DISCLOSE IMPEACHING
                AND EXCULPATORY EVIDENCE AND KNOWINGLY
 9
                PRESENTED FALSE TESTIMONY AT THE GUILT PHASE

10         This claim is based on the prosecutor’s failure to disclose that Richard
11   Elander, in addition to a grant of immunity, was given other promises,
12
     consideration, favors, leniency, assistance from law enforcement and prosecutorial
13

14   agencies in exchange for his cooperation and testimony that was not disclosed to
15   the defense, including but not limited to an agreement not to investigate or
16
     prosecute Elander for perjury or any other crimes.
17

18         This claim was raised in Petitioner’s habeas corpus petition, in which he
19   requested discovery and an evidentiary hearing. The California Supreme Court
20
     summarily denied the claim without granting the request for an evidentiary hearing
21

22   and without setting forth reasons for the denial of the claim.
23
           Because Petitioner did not fail to develop this claim in state court, but was
24
     denied a hearing by the state court, and because he presents a colorable claim for
25

26   relief, this Court should grant a hearing on this claim as the decision of the state
27
     court summarily denying this claim was unreasonable.
28
                                                 28
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1                 A.      Factual Background
 2
            While the jury was informed that Richard Elander received immunity in
 3

 4   exchange for his testimony, (AG 9802), the prosecutor told the trial court that the

 5   immunity agreement did not cover the crime of perjury. AG 9811. Yet, the
 6
     prosecutor did not tell the court or defense counsel that the prosecution had no
 7

 8   intention of investigating or charging Elander for his perjured testimony at the
 9   preliminary hearing, at Petitioner’s trial and/or at the trial of Gant and Mosteller.
10
            Elander’s testimony that he called Petitioner at Lisa Moody’s house to tell
11

12   him not to kill Andrade was directly contradicted by phone records introduced at
13   the Gant/Mosteller trial. Thus, Elander’s testimony at Petitioner’s trial – which was
14
     highlighted by the prosecutor in his closing argument – that he was finally telling
15

16   the truth, was also false.
17          Elander testified falsely under oath about material matters at Petitioner’s and
18
     Mosteller’s preliminary hearing, at Petitioner’s trial, and at the Gant/Mosteller trial.
19

20   Elander admitted lying at Petitioner’s preliminary hearing. In addition, the
21
     prosecution knowingly presented false testimony and failed to correct false
22
     testimony when it allowed Elander to testify that he was telling the truth at
23

24   Petitioner’s trial.
25                 B.      Failure to Disclose Exculpatory Impeaching Material
                           Regarding the Prosecution’s Critical Witness Requires
26                         Reversal of Petitioner’s Conviction and Sentence
27
            It is well settled that the prosecution’s failure to disclose exculpatory
28
                                                 29
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   impeachment evidence mandates reversal of a conviction. “The prosecution is
 2
     obligated by the requirements of due process to disclose material exculpatory
 3

 4   evidence on its own motion, without request.” Carriger v. Stewart, 132 F.3d 463,

 5   479 (9th Cir. 1997) (citing Kyles v. Whitley, 514 U.S. 419, 432-34 (1995); United
 6
     States v. Bagley, 473 U.S. 667, 682 (1985)). This includes inducements made to
 7

 8   witnesses in exchange for favorable testimony. See Carriger, 132 F.3d at 479.
 9          When the prosecution knowingly presents perjured testimony, Mooney v.
10
     Holohan, 297 U.S. 103, 112 (1935), allows a witness to give a false impression of
11

12   the evidence, Alcorta v. Texas, 355 U.S. 28, 31 (1957), or allows false evidence to
13   go uncorrected, Napue v. Illinois, 360 U.S. 264, 269 (1959), the State also violates
14
     due process: “[A] conviction obtained by the knowing use of perjured testimony is
15

16   fundamentally unfair, and must be set aside if there is any reasonable likelihood
17   that the false testimony could have affected the judgment of the jury.” United
18
     States v. Agurs, 427 U.S. 97, 103 (1976); see also Napue v. Illinois, 360 U.S. at
19

20   271.
21
            The critical question was whether Elander viewed the prosecutor’s
22
     forbearance as a benefit for testifying against Petitioner, and whether knowing this,
23

24   the jurors would view Elander’s testimony accordingly. United States v. Oliveros,
25
     275 F.3d 1299, 1307 (11th Cir. 2001) (“When it comes to a witness’ motive to lie . .
26
     . what counts is not the actual extent of the benefit the witness has received or will
27

28   receive, but the witness’ belief about what he is getting”). The error could only be
                                                30
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   corrected by having the jury informed that the witness believed that he would not
 2
     be prosecuted for lying during his prior testimony; by failing to tell the jury about
 3

 4   this agreement, jurors could well have believed that the prosecution would charge

 5   Elander with perjury after Petitioner’s trial. But while Elander may have
 6
     understood the existence of this agreement and therefore willingly acknowledged
 7

 8   that he had lied under oath before, the jurors should have been informed of the
 9   agreement in order for them to judge the credibility of this critical witness.
10
           Unlike other cases, where the question of whether the witness actually
11

12   committed perjury was at issue, here the witness himself admitted that he had lied
13   during his prior sworn testimony. In this instance, the prosecutor had a
14
     constitutional mandate to inform the jury that Elander was not going to be
15

16   prosecuted for his admitted perjury. Cf. Allen v. Woodford, 395 F.3d 979, 995 (9th
17   Cir. 2004)(court found that the defendant failed to establish either that the witness’s
18
     testimony was false, or that the State had any reason to believe it was false); United
19

20   States v. Zuno-Arce, 44 F.3d 1420, 1423 (9th Cir. 1995)(mere discrepancies
21
     between the witness’s statements at different proceedings does not support claim
22
     prosecution should have known the testimony was false). But of course, here, the
23

24   witness admitted to several instances of perjury and the prosecutor affirmatively
25
     told the judge there was no immunity from perjury; however, the witness was never
26
     charged with his perjured statements in a capital trial.
27

28         Indeed, our system of justice relies on witnesses telling the truth and not
                                                 31
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   perjuring themselves in every case, but especially capital cases, where there is a
 2
     heightened requirement that the proceedings be reliable, as guaranteed by the Fifth
 3

 4   and Eighth Amendments. Woodson v. North Carolina, 428 U.S. 280 (1976). The

 5   significance of perjury in a capital case is marked by the legislature’s decision to
 6
     more severely punish perjury in a capital case than in all other criminal cases.
 7

 8   California Penal Code section 128 states “Every person who, by willful perjury or
 9   subornation of perjury procures the conviction and execution of any innocent
10
     person, is punishable by death or life imprisonment without possibility of parole.”
11

12   The jury should have been informed that Elander was receiving immunity from a
13   possible death sentence for his admittedly perjurious testimony.3
14
            Petitioner has presented a colorable claim that the state court summary
15

16   dismissal on the merits of this claim was contrary to law and an unreasonable
17

18          3
             The California Supreme Court has stressed the normal deterrent impact the legislature
19   intended this statute to have in capital cases:

20          We decline to second-guess the Legislature, which in enacting the section, clearly
            believed it would have a meaningful deterrent effect. Admittedly, the delay
21
            between conviction and execution has grown exponentially since section 128 was
22          enacted in 1872. However, by 1997, when the Legislature amended and thereby
            reaffirmed the section, the notion of swift justice in capital cases was already a
23          thing of the past. Moreover, with the advent of DNA testing, “the prospect of
            conclusive exonerating evidence being discovered after an execution” is, if
24          anything, less “remote.” In any event, the stakes under section 128, “death or life
            imprisonment without possibility of parole,” are so high a potential perjurer may
25
            well decide it is not worth the risk, however small.
26
     People v. Dickey, 35 Cal. 4th 884, 912 (2005).
27
           But of course, here, Elander had no risk at all because he believed that he had received
28   immunity from prosecution for his perjury.
                                                      32
                                                                   Petitioner’s Motion For Evidentiary Hearing
                                                                       Crew v. Broomfield - (C 12-4259 YGR)
 1   application of the facts. Because Petitioner was denied an evidentiary hearing on
 2
     this claim in state court, an evidentiary hearing before this Court is warranted.
 3
     Claim 19: TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE
 4             BY FAILING TO DISCOVER AND PRESENT EVIDENCE TO
               IMPEACH RICHARD ELANDER
 5

 6         Trial counsel were ineffective because counsel failed to discover and present

 7   evidence that the prosecutor had no intention of prosecuting Richard Elander for
 8
     perjury. If this Court finds that the prosecutor’s actions alleged in Claim 18 did not
 9

10   violate Petitioner’s constitutional rights, trial counsel violated Petitioner’s Sixth
11   Amendment rights by failing to present evidence to the jury that the prosecutor was
12
     in effect providing immunity to Elander for his admitted perjury during the
13

14   proceedings.
15          This claim was raised in Petitioner’s habeas corpus petition, during which he
16
     requested discovery and an evidentiary hearing. The California Supreme Court
17

18   summarily denied the claim without granting the request for an evidentiary and
19   without setting forth reasons for the denial of the claim.
20
           Because Petitioner did not fail to develop this claim in state court, but was
21

22   denied a hearing by the state court, and because he presents a colorable claim for
23
     relief, this Court should grant a hearing on this claim as the decision of the state
24
     court summarily denying this claim was unreasonable.
25

26         As set forth above in Claim 18, there was sufficient evidence that Elander
27
     believed that he would not be charged with perjury when he freely admitted his
28
                                                 33
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   numerous instances of providing false testimony under oath. Whether or not the
 2
     prosecution should have provided this information, trial counsel had a duty to
 3

 4   investigate the issue and question Elander about it, at the very least during the trial

 5   proceedings. See, Strickland, 466 U.S. at 691 (trial counsel has a duty to
 6
     investigate unless prior investigation permits counsel to determine that no further
 7

 8   investigation is necessary). Failure to investigate critical impeachment evidence
 9   has been held to violate a defendant’s Sixth Amendment rights even if counsel
10
     otherwise cross-examined the witness. See, Moore v Marr, 254 F.3d 1235, 1241
11

12   (10th Cir. 2001) (“Counsel’s failure to impeach a key prosecution witness is
13   potentially the kind of representation that falls outside the wide range of
14
     professionally competent assistance.”); United States v Orr, 636 F.3d 944, 951-52
15

16   (8th Cir. 2011); Silva v Woodford, 279 F. 3d 825, 833 (9th Cir. 2002) (attorney’s
17   failure to prepare for and challenge the testimony of a critical witness may be so
18
     unreasonable as to violate both prongs of the Strickland test).
19

20         The prejudice from trial counsel’s error is significant. Elander provided the
21
     critical testimony on which Petitioner’s conviction was based. Had the jury been
22
     informed that Elander was being provided full immunity, not only for his crime but
23

24   also for his actual testimony at trial, it is reasonably probable that there would have
25
     been a different outcome, both at the guilt and penalty phases of the trial. The
26
     summary decision of the California Supreme Court, made without providing
27

28   Petitioner discovery or an evidentiary hearing, was contrary to law and an
                                                 34
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   unreasonable application of the facts. Therefore, this Court should grant Petitioner
 2
     an evidentiary hearing on this claim.
 3
     Claim 26: TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING TO
 4             INVESTIGATE AND PRESENT AVAILABLE IMPEACHMENT
               EVIDENCE OF THE PROSECUTION’S REBUTTAL WITNESS
 5

 6        A significant aspect of the case in mitigation presented at the penalty phase of

 7   Petitioner’s trial was his good conduct in jail awaiting trial.4 The defense called jail
 8
     officials to testify that Petitioner had no disciplinary issues, that he was a valuable
 9

10   leader in the jail and that his behavior in jail suggested that he would be an
11   exemplary prisoner, were he to be sentenced to LWOP instead of death.
12
          As the penalty phase was about to begin, counsel learned of evidence that
13

14   could – and did – undermine their efforts to portray Petitioner as a model prisoner.
15   Despite their knowledge of the nature of the evidence, counsel did little to prevent
16
     the admission of the evidence, or to challenge the credibility of the testimony once
17

18   the court allowed it to come in. Counsel’s failures undermine confidence in the
19   outcome of the case. Strickland v. Washington, 466 U.S. 668, 694-95 (1984).
20
          Petitioner has made factual allegations, denied by respondent, which set forth
21

22   a colorable claim for relief, one that is not refuted by the state court record, and he
23
     is therefore entitled to an evidentiary hearing at which he can further develop the
24
     factual basis for the claim. Earp v. Ornoski, 431 F.3d at 167.
25

26

27
            4
                Because Petitioner had no prior criminal record, this was the only time he had been in
28   custody.
                                                        35
                                                                     Petitioner’s Motion For Evidentiary Hearing
                                                                         Crew v. Broomfield - (C 12-4259 YGR)
 1        A. Factual background
 2
          The prosecution presented no evidence in aggravation at the penalty phase.
 3

 4   On August 1, 1989, the first day of the penalty phase, defense counsel told the court

 5   that they had learned the night before of a report in Petitioner’s custody file about a
 6
     suspected escape plot from Santa Clara County’s North County Jail in December
 7

 8   1985 in which Petitioner was implicated. AG 10426-27.
 9        The prosecutor believed that evidence of the escape plot was proper rebuttal if
10
     the defense put on evidence of Petitioner’s good conduct in jail, but agreed not to
11

12   mention the escape attempt until he had verified the identity of the informant
13   referred to in the report, whose name was redacted. AG 10432.
14
          On Wednesday, August 2, the prosecutor stated he would present his rebuttal
15

16   case the following Monday. Counsel did not ask what the rebuttal evidence would
17   be or object to its admission. AG 10581.
18
          On August 3, during his cross-examination of Donald Vandaro, a sheriff’s
19

20   deputy who was testifying for the defense about Petitioner’s good conduct in jail,
21
     the prosecutor attempted to question the officer about the report of the escape
22
     attempt. Counsel’s objection led to a hearing outside of the jury’s presence during
23

24   which trial counsel reminded the court that the prosecutor had agreed not to raise
25
     the escape issue without notice to counsel. AG 10628-30. According to counsel,
26
     the defense had not yet been provided with the informant’s name or with any
27

28   discovery. AG 10631, 10633. The prosecutor admitted that he knew the
                                                36
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   informant’s name and hoped to call him as a witness, but had concerns about the
 2
     witness’s safety if he were to be called to testify. AG 10634. Once the prosecutor
 3

 4   established that Office Vandaro had no knowledge of the report of the alleged

 5   escape plot, he agreed he could not question the witness about it. AG 10642-43.
 6
          At the end of the court session on that day, the prosecutor again said he would
 7

 8   present rebuttal testimony at the next court session on Monday, after the defense
 9   completed their case. AG 10646. Trial counsel asked for any discovery and the
10
     prosecutor agreed to provide it. AG 10643, 10645.
11

12        On Monday, August 7, 1989, during his examination of defense witness Jiro
13   Enomoto, the former Director of the California Department of Corrections, trial
14
     counsel Mr. Morehead asked to approach the bench. AG 10681. At the sidebar
15

16   conference, counsel asked the court to rule on his objection to the prosecutor
17   questioning the witness about the alleged escape plot because if it was admissible,
18
     counsel wanted to question Mr. Enomoto about it first. AG 10682. When the court
19

20   asked why it would not be admissible, counsel could not say, telling the court that
21
     he had not received all the information about the alleged incident. The court called
22
     a short recess to discuss the issue. AG 10683. In response to counsel’s request for
23

24   an offer of proof of the proposed rebuttal evidence, the prosecutor said the witness
25
     mentioned in the jail report would testify that Petitioner told him of an escape plan,
26
     and enlisted his help in carrying it out. The witness would also testify that
27

28
                                                37
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   Petitioner’s motive for escaping was that he was charged with murder and “he
 2
     killed the broad.” AG 10684.
 3

 4        Counsel’s objection: “I don’t want him [the informant] testifying at all,” was

 5   summarily overruled by the court, as was counsel’s objection to admission of
 6
     Petitioner’s statements about the offense as improper rebuttal evidence. AG 10685-
 7

 8   86. Beyond these perfunctory objections, trial counsel made no other arguments
 9   against admission of the informant’s testimony.
10
          Mr. Enomoto was questioned about the alleged escape plot. AG 10686-92.
11

12         After the defense case, the prosecution presented the testimony of an
13   informant, Clint Williams, about Petitioner’s alleged plan to escape from county
14
     jail to rebut mitigating evidence presented of Petitioner’s good conduct in jail.
15

16   When he encountered Petitioner at the county jail, Williams was serving a one-year
17   sentence for grand theft. Williams testified that at that time he was a trustee in the
18
     jail and was working as an informant for deputies Todd Dischinger and Paul Jones.
19

20   AG 10710-11.
21
          Williams was also permitted to testify that Petitioner told him he committed
22
     the murder: “He told me that the police came to his place, I believe it was in
23

24   Campbell that he lived, and that he got rid of the body, buried it in an orchard out of
25
     state.” AG 10713. Williams further testified that Petitioner threatened to kill him.
26
     AG 10718. The prosecutor also presented the testimony of Deputy Sheriff Todd
27

28
                                                38
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   Dischinger that Williams was a reliable informant who received no benefits for
 2
     providing this information. AG 10722-23 and 10734.
 3

 4        B. Trial Counsel’s Failure to Present Available Evidence About
             Williams’s Credibility Was Ineffective and Prejudicial
 5

 6        Trial counsel made virtually no effort to prevent admission of Williams’s
 7   testimony. Their belated objections were vague and unsupported by law or
 8
     evidence. Once the court cleared the way for admission of the evidence, no attempt
 9

10   was made to mitigate the testimony.
11        Counsel failed to investigate Williams’s credibility to determine his history as
12
     an informant and whether or not he received any benefits for his cooperation with
13

14   law enforcement and/or for testifying for the prosecution. As trial counsel, Mr.
15   Morehead acknowledges: “We obtained from the prosecution a listing of Mr.
16
     William’s extensive prior record which I used to impeach him. We did not have the
17

18   time to conduct an independent investigation of Mr. Williams and did not obtain the
19
     court files from his various prior cases.” Morehead Dec., AG 13255.
20
          Reasonably competent counsel would have: a) investigated the allegations by
21

22   interviewing other inmates (as counsel indicated they would [AG 10427]) and
23
     would have obtained readily available evidence of Williams’s criminal history; b)
24
     made specific discovery requests for potentially relevant and impeaching
25

26   information pertaining to Williams; c) sought to exclude the evidence prior to its
27
     presentation to the jury; and d) presented evidence to the jury to undermine
28
                                               39
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   Williams’s credibility and refute the allegations if the motion to exclude the
 2
     evidence was denied. Petitioner’s counsel did none of these things, even though
 3

 4   they knew of the existence of an informant who reported the alleged escape plot at

 5   the beginning of the penalty phase. Instead of insisting on a ruling from the court
 6
     about the admissibility of the evidence, learning the identity of the informant and
 7

 8   asking the court for adequate time to investigate, counsel did nothing.
 9        Had counsel reviewed Williams’s Santa Clara County records, they would
10
     have discovered at least two significant pieces of information. First, contrary to the
11

12   prosecution’s representation of Williams’s as reliable, there was evidence that the
13   District Attorney’s Office considered Williams to be untrustworthy. In 1976, then-
14
     Deputy District Attorney George Kennedy, told the court who was sentencing
15

16   Williams: “He will never be a law-abiding citizen. He is a sneaky, hard-core,
17   professional con man.” People v. Clinton James Williams, Santa Clara Superior
18
     Court No. 60910, Penal Code section 1203.01 Statement by Deputy District
19

20   Attorney George Kennedy. See AG 13750.
21
            Additionally, after Williams informed jail deputies in December 1985 of
22
     Petitioner’s alleged escape plan, a motion to modify probation was filed in
23

24   Williams’s case at the request of Deputy Paul Jones in May 1986.1 The motion was
25

26
     1
       Paul Jones was the deputy sheriff who conducted the investigation of the alleged escape plan.
27   AG 10427. Williams testified in Petitioner’s trial that Paul Jones and Todd Dischinger were the
     two deputy sheriffs he “worked for” at the North County Jail. AG 10711.
28
                                                     40
                                                                  Petitioner’s Motion For Evidentiary Hearing
                                                                      Crew v. Broomfield - (C 12-4259 YGR)
 1   granted and Williams was released from custody. People v. Clinton James
 2
     Williams, Santa Clara Superior Court No. 102014, Declaration in Support of
 3

 4   Motion to Modify Probation, Order and Disposition, AG 13753. Petitioner has

 5   alleged that Deputy Jones’s request was made in exchange for Williams’s
 6
     cooperation in Petitioner’s case and in other cases. However, this material and
 7

 8   impeaching information which was known or should have been known by the
 9   prosecution was not disclosed to the defense. Morehead Dec. AG 13255-56.
10
     Respondent has claimed it is “speculative to assume the request was based on the
11

12   information Williams supplied about petitioner, as opposed the anyone else,” and
13   faults Petitioner for not including declarations from Williams, Deputy Jones or
14
     Williams’s attorney. Answer Memo at 206 n. 64.
15

16         Given the timing of Williams’s informing on Petitioner to Deputy Jones and
17   the officer’s efforts on Williams’s behalf, it is more than reasonable to believe that
18
     the two were related. Petitioner’s attempts to obtain discovery and conduct further
19

20   factual development were denied by the California Supreme Court; but at this stage
21
     of the proceedings, he has met his burden by “alleg[ing] specific facts which, if
22
     true, would entitle him to relief.” Ortiz v. Stewart, 149 F.3d at 934. If the Court
23

24   does not find that Petitioner has sufficiently proved this claim based on the
25
     evidence already presented, he respectfully requests an evidentiary hearing to
26
     further develop the factual basis of the claim.
27

28
                                                41
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1         Reasonably competent counsel would also have interviewed inmates
 2
     incarcerated with Petitioner at the North County Jail, particularly those named in
 3

 4   the reports in trial counsel’s possession. Had counsel done so, they would have

 5   found inmates who were willing to testify that: North County Jail was known as a
 6
     “snitch tank,” where law enforcement and the D.A.’s Office placed inmates to
 7

 8   procure or manufacture incriminating information through the use of informants;
 9   Clint Williams, an informant who was housed at North County, was known by the
10
     other inmates for being an informant and for being untrustworthy; Petitioner did not
11

12   talk about the facts of his case to others, and it was extremely unlikely that
13   Petitioner would have confided in Clint Williams about his case or about any
14
     alleged escape plot; and Petitioner was not involved in any escape plan with Earthy
15

16   Young and Marcus Cato, or any other inmate. Witnesses could also have testified
17   that Williams had access to other prisoners’ cells and could have learned the facts
18
     of Petitioner’s case from looking through papers in his cell. See, e.g., Declaration
19

20   of Peter Fan, AG 13764-65; Declaration of Benigno Garza, AG 13767-68;
21
     Declaration of Earthy Young, AG 13774; Declaration of Marcus Cato, AG 13761;
22
     Declaration of Robert Glover, AG 13772.
23

24         Respondent has argued that the inmates’ testimony as to whether Petitioner
25
     would have talked to Williams about the alleged escape plan was speculative and
26
     would not have been admissible. Answer Memo at 207. The only authority cited
27

28   by respondent for this assertion, People v. Lewis, 26 Cal.4th 334, 373 (2001),
                                                42
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   involved a third-party culpability issue, and has no application to this case. The
 2
     testimony of the inmate witnesses was clearly relevant and admissible to cast doubt
 3

 4   on Williams’s claim that Petitioner confided in him, and further, would have

 5   directly contradicted Deputy Dischinger’s opinion of Williams as reliable. Finally,
 6
     testimony that Williams had access to other prisoner’s cells was relevant to explain
 7

 8   how he knew some of the facts of Petitioner’s case. The prosecutor placed
 9   Williams’s reputation squarely at issue and Petitioner had the right to rebut the
10
     evidence. Without this testimony, the jurors were deprived of significant
11

12   impeachment evidence.
13         Trial counsel knew who the witnesses were and even told the court when the
14
     issue of the alleged escape attempt was first broached, that if the prosecution was
15

16   going to present evidence, they would present the testimony of inmate witnesses
17   who would say Petitioner was not involved. AG 10427. Despite this
18
     pronouncement, and the availability of such testimony, counsel did nothing.
19

20         Trial counsel established that Petitioner was transferred from the North
21
     County Jail to the Main Jail prior to an attempt by inmates to cut the screen on the
22
     sun deck at North County, allegedly part of the escape plan (AG 10728-33), and
23

24   was never prosecuted for an escape attempt due to insufficient evidence. AG
25
     10733. Trial counsel unreasonably failed to obtain and present the testimony of the
26
     other inmates, which together with facts they did present, that Petitioner was no
27

28   longer housed at the North County Jail when the acts to further the alleged escape
                                                43
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   were committed, would have established that there was insufficient evidence of
 2
     Petitioner’s involvement in an escape plot, and that the testimony of Williams was
 3

 4   irrelevant, inherently unreliable and far more prejudicial than probative.

 5          Trial counsel unreasonably failed to seek a hearing on the admissibility of
 6
     Williams’s testimony pursuant to Evidence Code section 402, and had they done so
 7

 8   and presented the above-described information, it is reasonably probable that the
 9   evidence would have been excluded. Instead, counsel waited until the middle of
10
     Mr. Enomoto’s testimony, on the last day of the defense case, and during a ten-
11

12   minute recess, to ask the court to make a ruling on their objection to admission of
13   the escape evidence. Counsel admitted at the time that he did not have all the
14
     information about the incident. AG 10682.
15

16          Assuming the trial court refused to exclude Williams’s testimony, reasonably
17   competent counsel would have used the above-described evidence at trial to
18
     impeach Williams and Deputy Sheriff Dischinger, undermine Williams’s
19

20   credibility, and cast serious doubt that Petitioner was involved in an escape plan.
21
     Without such evidence, counsel’s cross-examination of Williams was wholly
22
     ineffective and the jury was permitted to discount Petitioner’s exemplary conduct in
23

24   jail as a factor in mitigation.
25
            Trial counsel further failed to mitigate the damage caused by the prosecution
26
     rebuttal evidence by failing to request a jury instruction on the inherent unreliability
27

28   of jailhouse informants or a limiting instruction which would have informed the
                                                 44
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   jury that the testimony of Clint Williams was rebuttal to mitigating evidence and
 2
     could not be considered in aggravation.
 3

 4         Williams and the deputy who vouched for his reliability were the only

 5   penalty phase witnesses presented by the prosecution, and their testimony negated
 6
     evidence of Petitioner’s good conduct while incarcerated which formed one of the
 7

 8   pillars of the penalty phase case. Williams’s testimony also undermined any
 9   residual doubt the jury may have had by providing further evidence that Petitioner
10
     admitted the crime. Had counsel undertaken a reasonably competent investigation
11

12   they could have successfully moved to suppress Williams’s testimony or negated
13   the impact of his testimony by undermining his credibility and presenting further
14
     evidence of Petitioner’s lack of involvement in the alleged escape plan. Had they
15

16   done so, it is reasonably probable that the outcome of the proceeding would have
17   been different.
18
           Counsel had no tactical reasons for their errors and omissions, Morehead
19

20   Dec., AG 13255-56, and such failures undermine confidence in the outcome of the
21
     case. Petitioner has alleged colorable claims for relief; claims which were
22
     diligently pursued in state court, and for which he has not been afforded a hearing.
23

24   This Court should grant an evidentiary hearing.
25
           //
26
           //
27

28         //
                                               45
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   Claim 27: THE PROSECUTOR COMMITTED MISCONDUCT AT THE
 2             PENALTY PHASE OF PETITIONER’S TRIAL REGARDING
               REBUTTAL WITNESS CLINT WILLIAMS
 3

 4        In criminal cases, the prosecution has the duty to disclose all material evidence

 5   that is favorable to the accused. Brady v. Maryland, 373 U.S. 83 (1963). This duty
 6
     extends not only to exculpatory evidence but also to “evidence that the defense
 7

 8   might have used to impeach the Government’s witnesses by showing bias or
 9   interest.” United States v. Bagley, 473 U.S. at 676. Here, the prosecution failed to
10
     disclose material exculpatory and impeaching evidence regarding Williams’s
11

12   credibility and the favorable treatment he received in exchange for his cooperation
13   and testimony. Evidence is material if “there is a reasonable probability that, had
14
     the evidence been disclosed to the defense, the result of the proceeding would have
15

16   been different.” Id. at 682. To prove materiality, a defendant need not demonstrate
17   that it is more likely than not that he would have received a different verdict with
18
     the evidence, rather, “[a] ‘reasonable probability’ of a different result is . . . shown
19

20   when the government’s evidentiary suppression ‘undermines confidence in the
21
     outcome of the trial.’” Kyles v. Whitley, 514 U.S. at 434 (quoting Bagley, 473 U.S.
22
     at 678).
23

24        In addition, the prosecution may not use false evidence to obtain a criminal
25
     conviction. The government is obligated to correct any evidence introduced at trial
26
     that it knows to be false, regardless of whether it solicited the evidence. See
27

28   Alcorta v. Texas, 355 U.S. 28, Napue v. Illinois, 360 U.S. at 269.
                                                 46
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   At Petitioner’s penalty phase trial, the prosecution elicited testimony which it knew
 2
     or should have known was false and misleading, and allowed it to go uncorrected.
 3

 4   Giglio v. United States, 405 U.S. 150 (1972); United States v. Agurs, 427 U.S. at

 5   103. Even if the presentation of false evidence was unwitting, Petitioner is entitled
 6
     to a new trial. See e.g., United States v. Young, 17 F.3d 1201, 1203-04 (9th Cir.
 7

 8   1994) (“A conviction based in part on false evidence even false evidence presented
 9   in good faith, hardly comports with fundamental fairness.”); see also Beck v.
10
     Alabama, 477 U.S. 625 (1980) (heightened degree of reliability required in capital
11

12   case).
13        The prosecutor here violated both the Brady and Napue line of cases. The
14
     prosecutor failed in his Brady obligation to provide the defense with evidence that
15

16   would have impeached Clint Williams – Mr. Kennedy’s statements to the court in a
17   prior proceeding that Williams was untrustworthy, and evidence of the benefits
18
     Williams received in exchange for his information against Petitioner. The jury was
19

20   told that Clint Williams received no benefits for giving information against
21
     Petitioner. AG 10733-34. This was not true and the prosecutor knew it, but did
22
     nothing to correct the false testimony in violation of Napue. Because of the
23

24   prosecutor’s actions, the jurors were not able to adequately assess the credibility of
25
     the only penalty phase witnesses called by the prosecution at the penalty phase.
26
              As set forth in Claim 26, Clint Williams was released from custody in May
27

28   1986, after providing information to Deputy Paul Jones about the alleged escape
                                                47
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   attempt. AG013753. By the time of Petitioner’s penalty phase, Williams was back
 2
     in custody. He testified that he was serving time in state prison at CMC West
 3

 4   Facility, and had sixty days remaining on his sentence. AG 10709. After his

 5   testimony, he wrote a letter to Judge Schatz stating that he had made an
 6
     arrangement with the prosecutor, Dave Davies, that he would be able to serve his
 7

 8   remaining time in protective custody in the county jail:
 9                I was brought down from state prison with the promise I
10                would spend my remainder of time in protective custody
                  at Palo Alto County Jail. This was the understanding I
11                got from Mr. Davies, the District Attorney . . . . Mr.
12                Davies told me personally that I would get to serve the
                  rest of my time here.
13

14   Correspondence from Clinton Williams to Judge Schatz, AG 13578-79.
15         The prosecutor did not disclose to the defense that he had any meeting or
16
     communication with Williams, that he had told Williams that he would be able to
17

18   serve the rest of his time in county jail, or that Williams had requested that he serve
19
     the rest of his time in county jail in exchange for testifying. Not only did the
20
     prosecutor fail to provide this material and impeaching information but he
21

22   permitted Deputy Dischinger to testify falsely that Williams received no benefit in
23
     exchange for providing information. Morehead Dec., AG 13256.
24
          Respondent has challenged the truth of Williams’s allegations regarding the
25

26   prosecutor’s promise. In its answer, citing Williams’s “suspect” credibility, and his
27
     long career of “working the system” respondent states, “[i]t is reasonable to
28
                                                48
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   conclude that Williams would not be above fabricating such a promise by the
 2
     prosecutor if he preferred serving time in county jail.” Answer Memo at 210-11.
 3

 4   Respondent also faults Petitioner for failing to submit a declaration from Williams

 5   or from prosecutor Davies as part of his habeas filing to establish the existence of
 6
     Davies’s promise. Id. at 210 n. 68.
 7

 8        Setting aside the inability of Petitioner to conduct discovery in state court and
 9   thus procure any statements from the prosecution, it would seem more likely that
10
     respondent would have provided a statement from Mr. Davies if he had not made a
11

12   deal with Williams. In the end, though, the state court record proves the existence
13   of the deal. On August 21, 1989, an order prepared by the Office of the District
14
     Attorney, directing the Santa Clara County Jail to retain Clint Williams in its
15

16   custody until further notice, was signed by Judge Schatz. AG 2399. The Clerk’s
17   minute from that day states that Williams “[h]aving testified in . . . People v. Crew
18
     is to be retained in Santa Clara County until a further order of the Court.” AG
19

20   2398. Respondent has never addressed this evidence, despite it being part of the
21
     state court record.
22
          Contrary to respondent’s assertion, Petitioner has made a prima facie case that
23

24   Williams was promised county jail time in exchange for his testimony against
25
     Petitioner and that this evidence was not disclosed to the defense. Indeed, based on
26
     the record, Petitioner believes the existence of the undisclosed deal with Williams
27

28   has been conclusively established. At the very least, Petitioner has alleged a
                                                49
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   colorable claim for relief, and if the Court requires further development of the
 2
     factual basis for the claim, it should order an evidentiary hearing.
 3

 4        The prosecutor knew that Williams’s credibility was key to the jury crediting

 5   the rebuttal evidence. During discussions about the then-unidentified informant,
 6
     the prosecutor said “if that person does exist and would so testify, then it would be
 7

 8   an issue of that person’s credibility as to what conversations were had with Mr.
 9   Crew.” AG 10426. The prosecutor was obviously concerned that Williams’s
10
     testimony alone might be met with some skepticism by the jury, given the lack of
11

12   any corroborating evidence and the refusal of the District Attorney’s office to bring
13   charges against Petitioner due to lack of evidence. Therefore, in addition to
14
     concealing the benefits Williams reaped from his informing, the prosecutor sought
15

16   to bolster Williams’s credibility by having Officer Dischinger vouch for him. Even
17   before he was asked about the information Williams provided about Petitioner,
18
     Dischinger was asked if Williams had provided him with reliable information in the
19

20   past. AG 10722-23.
21
          To drive the point home, after Dischinger acknowledged on cross-examination
22
     that Petitioner was not in the facility at the time the cuts in the screen were
23

24   discovered, and that other inmates were ultimately implicated in the escape plot, the
25
     prosecutor asked Dischinger if any of that information caused him to doubt that
26
     what Williams told him was true. It did not. AG 10733. The message to the jurors
27

28   was clear – despite the lack of anything except Williams’s word to tie Petitioner to
                                                 50
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   the plot5, and the existence of evidence pointing to other inmates – they, like
 2
     Officer Dischinger, should believe William because he was a proven, reliable
 3

 4   informant, whose testimony they could trust.

 5        What the jurors did not know, however, was that the prosecutor’s own office
 6
     considered Williams to be untrustworthy. In 1976, then-Deputy District Attorney
 7

 8   George Kennedy, told a sentencing judge about Williams: “He will never be a law-
 9   abiding citizen. He is a sneaky, hard-core, professional con man.” This material
10
     and impeaching information was known or should have been known by the
11

12   prosecution but was not provided to the defense. AG 13750; Morehead Dec., AG
13   13255; O’Sullivan Dec., AG 13261.
14
          Deputy Jones’s efforts on behalf of Williams and Mr. Kennedy’s assessment
15

16   of his character should have been disclosed to the defense. The prosecutor’s
17   “actual awareness (or lack thereof) of exculpatory evidence in the government’s
18
     hands is not determinative of the prosecutor’s disclosure obligation.” Carriger v.
19

20   Stewart, 132 F.3d 463, 479 (9th Cir. 1997), citing Kyles, 514 U.S. at 435-40.
21
            Respondent has previously argued that the suppressed evidence was not
22
     material because “it is unlikely the jury gave any weight to Williams’s testimony.”
23

24   Resp. Answer at 208. This is so, according to respondent, because of the weakness
25
     of the evidence of Petitioner’s involvement in the alleged escape plot and the jury’s
26

27
            5
            Dischinger testified that Williams was the only source of information of the escape plan.
28   AG 10725.
                                                     51
                                                                 Petitioner’s Motion For Evidentiary Hearing
                                                                     Crew v. Broomfield - (C 12-4259 YGR)
 1   knowledge of Williams’s extensive criminal record. Williams was so thoroughly
 2
     impeached, Respondent has argued, that neither Judge Schatz nor Judge Ahern
 3

 4   credited his testimony. Id.

 5         Respondent cites Judge Schatz’s reliance on Petitioner’s lack of criminal
 6
     activity and good conduct in custody as mitigating factors in reducing the death
 7

 8   sentence to LWOP, which respondent interprets as an implied rejection of
 9   Williams’s testimony. Answer Memo at 205. Judge Ahern also cited Petitioner’s
10
     lack of history of force or violence and good behavior in custody as mitigating
11

12   factors, but nevertheless imposed the death penalty on resentencing and found
13   Williams’s credibility “questionable.” AG 3136.
14
           However, as Respondent concedes, the correct test is not viewed from the
15

16   hindsight of the two Superior Court judges, but whether the trial jury was properly
17   able to assess the credibility of the witness. Answer Memo at 212 n. 70. The critical
18
     question for this Court is whether the suppression of impeachment evidence at the
19

20   penalty phase prejudiced Petitioner, not whether two superior court judges not
21
     considering the issues presented here might have discounted the informant’s
22
     testimony, if such a conclusion is even supported in the record.
23

24         Moreover, if the judges did reject Williams’s testimony, it was likely because
25
     they had far more experience assessing the credibility of a jailhouse informant than
26
     the jurors did. In fact, Judge Schatz’s decision to reduce the sentence to LWOP
27

28   could have been made precisely because he did reject Williams’s testimony, and
                                               52
                                                          Petitioner’s Motion For Evidentiary Hearing
                                                              Crew v. Broomfield - (C 12-4259 YGR)
 1   without it, found the evidence insufficient to sustain the death penalty. It follows,
 2
     then, that had the jurors been provided with the impeachment evidence suppressed
 3

 4   by the prosecution, there is a reasonable probability they would have come to the

 5   same decision and rejected the death sentence.
 6
           Respondent has also argued that the evidence showing that the District
 7

 8   Attorney’s Office believed Williams was untrustworthy was not material because
 9   the jury was aware of Williams’s extensive criminal record. Answer Memo at 206.
10
     According to Respondent, “[t]hat Williams would never be a law-abiding citizen
11

12   and was a professional thief was obvious to the jury.” Id. There are two problems
13   with this argument. First, the prosecutor went out of his way to establish that,
14
     notwithstanding his long criminal history, Williams should be believed because he
15

16   was considered reliable by law enforcement. Evidence that the prosecutor’s
17   colleagues considered the witness to be a “sneaky, hard-core, professional con-
18
     man,” would have destroyed the image of Williams as a trusted man on the inside.
19

20   Second, and equally important, Williams’s criminal record was used by the
21
     prosecutor not so much to impeach him as it was to establish his bona fides as
22
     someone to whom a would-be escapee would confide his plans. Williams said it
23

24   himself: When asked by the prosecutor how he came to have a discussion with
25
     Petitioner about the alleged escape plot, Williams answered, “Well, he knew I was
26
     an ex-convict, and I presume that is why he put some trust in me, as far as talking to
27

28   me.” AG 10710. The prosecutor echoed this point when he argued to the jury that
                                                53
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   the testimony of the jail guards who testified about Petitioner’s good conduct
 2
     should not carry as much weight as Williams’s because, as a criminal who
 3

 4   inhabited the same world as Petitioner, his information was more real. “But who

 5   really knows him? Is it the jailers who see what he wants them to see, or is it the
 6
     man who lives in the sewer of the penal system, Mr. Williams? We can’t have
 7

 8   anything good to say about Mr. Williams. He’s an informant. He’s had a record as
 9   long as your arm. He survives in the society. For reasons of his own, he gives
10
     information. He’s a snitch, informant, call it what you will.” AG 10801-02
11

12   (emphasis added).
13         Williams’s “reasons of his own” for giving information, were, of course
14
     known to the prosecutor, but not to the jury. He gave information to garner
15

16   benefits, like early release or being housed in county jail instead of prison.
17   Evidence of the deals that were made with Williams in exchange for his informing
18
     and testifying against Petitioner “was a wholly different kind of impeachment
19

20   evidence,” from that of evidence of Williams’s criminal past. Horton v. Mayle, 408
21
     F.3d at 580. Further, “that the jury had other reasons to disbelieve [Williams] does
22
     not render the suppressed evidence of the deal immaterial.” Id.
23

24         The Ninth Circuit has held that the prosecution cannot satisfy its Brady
25
     obligation to disclose exculpatory evidence by making some evidence available and
26
     claiming the rest would be cumulative. See Bernal-Obeso, 989 F.2d 331, 335 (9th
27

28   Cir. 1993). Rather, the government is obligated to disclose “all material evidence
                                                 54
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   casting a shadow on a government witness’s credibility.” Id. at 334 (emphasis in
 2
     original).
 3

 4        The prosecutor’s actions violated both Brady and Napue. The test for

 5   materiality is different under the two doctrines: a Napue violation is material when
 6
     there is “any reasonable likelihood that the false testimony could have affected the
 7

 8   judgment of the jury.” Agurs, 427 U.S. at 103 (emphasis added). A Brady
 9   violation is material to a jury’s verdict when “there is a reasonable probability that .
10
     . . the result of the proceeding would have been different” but for the violation.
11

12   United States v. Bagley, 473 U.S. at 682 (emphasis added). This Court must
13   consider the Napue violations collectively, and if it finds there is a reasonable
14
     likelihood that the false testimony could have affected the judgment of the jury,
15

16   habeas relief must be granted. If the Napue violations are not sufficient on their
17   own to warrant relief, then the Court considers the Napue and Brady violations
18
     collectively and asks if there is a reasonable probability that, but for the errors, the
19

20   result of the proceeding would have been different. Phillips v. Ornoski, 673 F.3d
21
     1168, 1189 (9th Cir. 2012).
22
           Here, the facts the prosecutor was obligated to provide to the jury under
23

24   Napue were that Williams received benefits in exchange for giving information
25
     against Petitioner. After he told jail officials about Petitioner’s alleged involvement
26
     in an escape plot, he was released from custody. And in exchange for his testimony
27

28   against Petitioner at the penalty phase, he was allowed to serve the remainder of his
                                                 55
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   sentence in county jail instead of prison. There is a reasonable likelihood that this
 2
     false testimony could have affected the judgment of the jury.
 3

 4        The United States Supreme Court has consistently held that when the

 5   prosecution fails to disclose evidence of a deal or promise that would be valuable in
 6
     impeaching a witness whose testimony is central to the prosecution’s case, it
 7

 8   violates the defendant’s due process rights and undermines confidence in the
 9   outcome of the trial. Napue, 360 U.S. at 270; Giglio, 405 U.S. at 154, Kyles, 514
10
     U.S. at 444.
11

12         Where, as here, the witness is central to the prosecution’s case – testimony
13   about the alleged escape was the only evidence presented by the prosecutor – the
14
     fact that the jury voted for death demonstrates that the impeachment evidence did
15

16   not convince the jury that Williams lacked credibility. In that case, the suppressed
17   impeachment evidence “takes on an even greater importance.” Benn v. Lambert,
18
     283 F.3d 1040, 1054 (9th Cir.2002).
19

20         If the jurors had been informed of the undisclosed benefits and the District
21
     Attorney’s Office assessment of Williams’s character, Williams’s credibility would
22
     have been significantly damaged. Given his role as the only witness to rebut one of
23

24   the central portions of Petitioner’s case in mitigation, the suppressed impeachment
25
     evidence must be deemed material. The due process violations undermine
26
     confidence in the death verdict. Petitioner is entitled to an evidentiary hearing at
27

28   which to prove the allegations in the habeas petition.
                                                56
                                                              Petitioner’s Motion For Evidentiary Hearing
                                                                  Crew v. Broomfield - (C 12-4259 YGR)
 1   Claim 30: THE PROSECUTION’S DECISION TO CHARGE
               PETITIONER WITH CAPITAL MURDER AND SEEK THE
 2             DEATH PENALTY WAS ARBITRARY AND CAPRICIOUS
 3        Petitioner has alleged the violation of his rights under the Fifth, Sixth, Eighth
 4
     and Fourteenth Amendments to the United States Constitution, because of actions
 5

 6   of the Santa Clara County District Attorney’s Office in determining to charge

 7   petitioner with special circumstance murder, and seeking to obtain a death penalty
 8
     judgment against him in an arbitrary, capricious and discriminatory manner.
 9

10        The California Supreme Court held this claim was procedurally defaulted
11   under In re Seaton, 34 Cal.4th 193, 199-200 (2004). This Court upheld the default,
12
     but ordered briefing on the merits before ruling on cause and prejudice. Crew v.
13

14   Davis, 2015 WL 7720737 at *8.
15        From 1984-1989, the Santa Clara County District Attorney’s Office did not
16
     have standardized guidelines, protocol or criteria for determining when to charge a
17

18   case capitally and to pursue the death penalty, a fact which the prosecutor in
19   Petitioner’s case, has confirmed. AG 13776-80 and 13782. In the absence of
20
     mandated selection procedures the Santa Clara County District Attorney’s Office
21

22   exercised discretion in a discriminatory, arbitrary and capricious manner based on
23
     inconsistent, undisclosed and improper criteria.
24
          The decision to charge and pursue the death penalty was made on the basis of
25

26   improper considerations, including, but not limited to the following:
27
                  a.    The race of the victim;
28
                                                57
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1                b.    The socio-economic status, political influence and prominence,
 2                            and persistence of the victim’s family;
                  c.    The pressure brought to bear by those with political influence;
 3                d.    The publicity generated by the case;
 4                e.    The political aspirations of members of the District Attorney’s
                              Office;
 5                f.    The personal proclivities of the Deputy District Attorney
 6                      assigned to the case.
 7         Petitioner has set forth substantial facts to show that the decision to charge
 8
     Petitioner, who had no prior criminal record and who was subject to a possible
 9

10   death sentence solely because of a questionable theory to support a financial gain
11   special circumstance, was arbitrary and capricious.
12
           Respondent does not deny the facts set forth in the Petition, but wants this
13

14   Court to disregard their significance. It is undisputed that Andrade’s parents hired a
15   private investigator after their daughter disappeared, called witnesses on their own,
16
     were in frequent contact with the police and District Attorney’s Office, and were
17

18   otherwise extremely involved in bringing petitioner to trial. Further, in 1983, then-
19
     Congressman Leon E. Panetta, inquired of the San Jose Police Department as to the
20
     status of the investigation into Andrade’s disappearance, writing two letters to the
21

22   Chief of Police. AG 13789-90. Finally, a reporter from the local paper sent
23
     clippings regarding Andrade’s disappearance to a member of the prosecutor’s office
24
     in June 1984. AG 013793.
25

26         It was only after this constant pressure that the prosecutor filed charges
27
     against Petitioner and sought the death penalty, indeed going so far to seek recusal
28
                                                58
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   of the sentencing judge after reduction of the sentence to life without the possibility
 2
     of parole. Moreover, as set forth in Claim 40, the prosecution then engaged in
 3

 4   unwarranted and unconstitutional steps to assure that Judge Schatz would not have

 5   the opportunity to consider the sentence on remand.
 6
           But tellingly, Judge Schatz noted the incredible efforts made by the family to
 7

 8   have charges brought in this case.
 9         This case I think is special in the sense that to me it indicates the love of
10         parents. And I don’t think that this case would have ever gotten to trial if it
           hadn’t been that the deceased had parents who loved her. And it was
11         through that love that his case was ultimately brought to trial. And without
12         that, I don’t think it would have been brought to trial.
13   AG 010877.
14
           Respondent faults Petitioner for lack of proof to support the claim. But this
15

16   claim relies on evidence primarily in the hands of the District Attorney’s Office,
17   and Petitioner’s efforts to obtain discovery and a hearing were repeatedly denied by
18
     the state courts before rejecting this claim on the merits. Nevertheless, Respondent,
19

20   whose access to information from the government is greater than Petitioner’s, has
21
     pointed to no other case where the Santa Clara District Attorney’s Office sought
22
     death in a similar factual situation – a defendant with no prior record and only one
23

24   special circumstance charged.
25
          In Petitioner’s case, the Santa Clara County District Attorney’s Office
26
     determined to charge petitioner with a special circumstance in order to seek the
27

28   death penalty, and pursued the death penalty against petitioner for reasons which
                                                59
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   were irrelevant to the nature of the crime or the character of the defendant. Furman
 2
     v. Georgia, 408 U.S. 238 (1972). Petitioner is entitled to an evidentiary hearing on
 3

 4   this claim.

 5   Claim 40: THE TRIAL JUDGE WAS PRECLUDED FROM
               RESENTENCING PETITIONER AS A RESULT OF
 6             PROSECUTORIAL MISCONDUCT AND/OR JUDICIAL
               MISCONDUCT
 7
           This claim is based upon the actions of the Santa Clara District Attorney’s
 8

 9   Office and the Santa Clara judiciary to bar Judge Schatz from conducting the Penal
10
     Code section 190.4 hearing on remand following the reversal of the grant of the
11
     motion by Judge Schatz by the California Court of Appeal. When the prosecution’s
12

13   attempt to have the appellate courts order the matter be heard by a different judge
14
     failed and the courts ordered Judge Schatz to hear the matter “if available,” the
15

16
     prosecution, with the apparent help of the judiciary, resorted to extra-legal efforts to

17   make sure that Judge Schatz did not hear the reconsideration of the section 190.4
18
     motion.
19

20
           This Claim was raised in Petitioner’s first state habeas petition. AG 12695-

21   725. The California Supreme Court summarily denied the claim on the merits,
22
     without allowing discovery or holding an evidentiary hearing.
23

24         Because Petitioner did not fail to develop this claim in state court, but was

25   denied a hearing by the state court, and because he presents a colorable claim for
26
     relief, this Court should grant a hearing on this claim as the decision of the state
27

28   court summarily denying this claim was unreasonable.
                                                 60
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1           A. Factual Background
 2
             The time line of events demonstrates the extra-legal efforts taken to assure
 3

 4   that Judge Schatz did not hear the motion on remand. Petitioner incorporates fully

 5   his allegations put forth in detail in the First Amended Petition at pages 332-54 in
 6
     support of his motion for evidentiary but will not repeat them here.
 7

 8           The jury convicted Petitioner of first degree murder with one special
 9   circumstance of financial gain. After the penalty phase of the trial, the jury
10
     delivered a verdict of death on August 10, 1989. AG 2395. At no time in the
11

12   proceedings during or before trial did the prosecution allege that Judge Schatz was
13   not able to hear the matter or be an impartial and fair judge, even when Judge
14
     Schatz was reprimanded for improperly interfering on his son’s behalf in December
15

16   1989.
17           Prior to Judge Schatz’s modification of Petitioner’s sentence, he was a well-
18
     respected judge. He had been a top homicide prosecutor and chief trial attorney in
19

20   the district attorney’s office during the 1950's and 1960's, before becoming first a
21
     municipal court judge and then a superior court judge. AG 2914, 2986-87.
22
             Prior to Petitioner’s case, Judge Schatz had heard seven capital cases to
23

24   verdict. In six of those cases, he denied the motion to modify the death verdict and
25
     the State did not appeal the one other case he granted the 190.4 motion. See Exhibit
26
     2 to Motion, p. 3 n. 4.
27

28           The 190.4 motion for modification of the death sentence was litigated during
                                                 61
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   the latter part of 1989. AG 2417. The prosecution made no challenge to Judge
 2
     Schatz’s ability to decide the motion, and the motion was heard, argued and
 3

 4   thereafter denied

 5   in February 1990. AG 2514.
 6
           The prosecution filed an appeal of this decision, but did not allege as a basis
 7

 8   for its appeal that Judge Schatz was not competent or was biased against the
 9   prosecution. The basis for relief was that he applied an incorrect standard in
10
     considering the motion to modify the death verdict. During this appeal, the
11

12   prosecution was represented by the Santa Clara District Attorney’s Office, not the
13   State Attorney General’s Office.
14
           During oral argument, the appellate court inquired of counsel whether the
15

16   matter should be remanded to Judge Schatz if his decision was reversed. At that
17   argument, counsel for the prosecution candidly stated that the matter should be
18
     returned to Judge Schatz. However, in subsequent letter briefing filed on October
19

20   31, 1991, the prosecution argued that the matter should be remanded to an
21
     alternative judge primarily on the grounds that it would provide the appearance of
22
     fairness to the parties. AG 11399-111401. No mention was made of Judge
23

24   Schatz’s competency to hear the matter.
25
           Petitioner responded, citing numerous cases where the California Supreme
26
     Court remanded to the prior judge after a decision on the court’s motion to modify
27

28   the sentence was reversed on appeal. See, e.g., People v. Brown, 45 Cal.3d 1247,
                                               62
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   1264 (1988); People v. Sheldon, 48 Cal.3d 935, 62-963 (1989); AG 11403-420.
 2
           On December 23, 1991, the Court of Appeal vacated the penalty judgment in
 3

 4   Petitioner’s case and remanded the matter to the trial court for redetermination of

 5   the 190.4(e) motion. People v. Crew, 1 Cal.App.4th 1591, 1609 (1991). The Court
 6
     of Appeal rejected the prosecution’s request to remand to another judge and ordered
 7

 8   that the “trial judge should rehear the motion personally, on the basis of the record
 9   certified to this court. If, however, he is unavailable, the motion may be heard
10
     before another judge of the same court.” Id. at 1610 (citations omitted). The
11

12   District Attorney’s request that the motion be heard by a different judge was
13   rejected by the Court of Appeal. Id. at 1608-09 n. 13.
14
           After Petitioner filed a petition for review, the District Attorney’s Office
15

16   again challenged the remand to Judge Schatz in its answer to the petition for review
17   filed on February 24, 1992, and referenced a separate motion filed with the answer.
18
     AG 11522.
19

20          The motion was received by the Supreme Court but apparently not
21
     considered and the State has not included the motion and Petitioner’s response to it
22
     as part of the state record before this Court. Copies of these pleadings are attached
23

24   as Exhibits to this Motion for the convenience of the Court.
25
           In that motion, the District Attorney’s Office first mentioned Judge Schatz’s
26
     potential competency but did not claim that he would be incompetent to hear the
27

28   case, only that such issues might affect the appearance of fairness. See, Exhibit 1 to
                                                63
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   Motion, p.15, n. 3. The petition for review was denied in full on March 26, 1992,
 2
     and the Court of Appeal order remanding the case to Judge Schatz remained in
 3

 4   place. AG 11555.

 5         Upon remand, the District Attorney’s Office filed no legal motion to remove
 6
     Judge Schatz from rehearing the case. When the matter was first on calendar again
 7

 8   in the Superior Court on April 10, 1992, the parties appeared before Judge Schatz
 9   without objection. He ordered Petitioner to be returned to Santa Clara County and
10
     reset the matter for May 1, 1992.
11

12         At this point the District Attorney’s Office renewed their extra-legal and
13   behind the scenes efforts to have Judge Schatz removed from Petitioner’s case. The
14
     Santa Clara District Attorney’s Office and Assistant District Attorney David
15

16   Davies, in particular, orchestrated a campaign to impugn Judge Schatz’s integrity
17   and challenge his competency in order to ensure that he did not handle the
18
     resentencing of Petitioner. This included making disparaging statements about
19

20   Judge Schatz to the press and using peremptory challenges to prevent Judge Schatz
21
     from hearing serious cases. AG 12737-44, 12746, and AG 12750-54.
22
           Within weeks of the appellate court’s decision, prosecutors were quoted in
23

24   newspapers questioning the competency of Judge Schatz. The articles related
25
     complaints, mostly by prosecutors, that Judge Schatz, although only 68 years old,
26
     was no longer competent, and indicated that prosecutors had been steering complex
27

28   and important cases away from Judge Schatz because they believed he was no
                                               64
                                                          Petitioner’s Motion For Evidentiary Hearing
                                                              Crew v. Broomfield - (C 12-4259 YGR)
 1   longer able to handle them. See, e.g., AG 2799, 2986, 2996, 2998 and 3001; see
 2
     First Amended Petition for the details of these statement,
 3

 4         These statements made by the District Attorney’s Office regarding Judge

 5   Schatz’s performance were in stark contrast to earlier statements of respect and
 6
     admiration, and only arose in the wake of the appellate court’s ruling in Petitioner’s
 7

 8   case, which ordered that the 190.4(e) motion be heard upon remand by Judge
 9   Schatz if available.
10
           The use of peremptory challenges by the District Attorney’s Office to excuse
11

12   Judge Schatz from most serious felony cases was a strategy that was instituted only
13   after Judge Schatz’s ruling in Petitioner’s case.
14
           Judges on the Santa Clara County Superior Court bench were involved in
15

16   forcing Judge Schatz to retire and not hear Petitioner’s resentencing, and in
17   precluding Petitioner from obtaining evidence to bring the circumstances
18
     surrounding Petitioner’s retirement to light. AG 12737-54.
19

20         On March 27, 1992, the day after the California Supreme Court denied
21
     review, sending the matter back to Judge Schatz, The Recorder newspaper reported
22
     that Judge Schatz had been on medical leave for two months. In another article, it
23

24   was reported that although on medical leave, Judge Schatz made occasional
25
     appearances at hearings. AG 3004. According to two “high level prosecutors,” the
26
     state Commission on Judicial Performance was investigating Judge Schatz’s
27

28   competency, although such investigations are supposedly confidential. Assistant
                                                65
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   District Attorney Davies was quoted as stating that he was not sure Petitioner’s case
 2
     would remain with Judge Schatz: “If he’s unavailable, the case should be
 3

 4   reassigned to another judge.” AG 2997. Davies added that he might challenge

 5   Judge Schatz should the judge decide to preside over the hearing, further stating,
 6
     “there’s a lot of questions [and] not many answers at this time.” Id.
 7

 8         At the initial hearing on remand before Judge Schatz, Petitioner’s counsel
 9   indicated that it would take an hour at most, and that “basically it’s a question of the
10
     articulation of reasons, whatever the reasons the court happens to have in the
11

12   order.” AG 10928. Neither the judge nor the prosecutor disputed this
13   characterization of the proceedings. The prosecutor merely asked if Judge Schatz
14
     was intending to hear the matter, to which Judge Schatz stated, “I will still be in
15

16   court. I’m going to retire the end of the year, so if we – within this year, I’ll be
17   here.” Id. Without objection, the matter was then calendared for May 1, 1992. AG
18
     2862, 10928-32.
19

20         At the April 10th hearing, Judge Schatz appeared perfectly lucid and rational,
21
     and he in no way appeared unaware of his further responsibilities in Petitioner’s
22
     case. There was no indication that he was either physically or mentally unable to
23

24   proceed with Petitioner’s resentencing. AG 12737-44. The claim that prosecutors
25
     believed Judge Schatz was not competent to handle criminal cases – other than
26
     Petitioner’s – is belied by the actions of the prosecutor in this case, Assistant
27

28   Deputy District Attorney Davies, who, on this same date, did not object to Judge
                                                 66
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   Schatz hearing the case of another defendant at the same time he was challenging
 2
     the judge’s competence to handle Petitioner’s resentencing. AG 3094.
 3

 4         On April 13, 1992, the Recorder reported that Judge Schatz intended to retire

 5   at the end of the year but would hear Petitioner’s resentencing. The article noted
 6
     that Judge Schatz’s plan to retire and to hear resentencing were “intertwined” since
 7

 8   it was Judge Schatz’s reduction of the death sentence “that in part led the district
 9   attorney’s office to keep high profile criminal cases out of Schatz’s courtroom.”
10
     AG 3002. Assistant Deputy District Attorney Davies reportedly stated that he
11

12   might still try to disqualify Schatz from the case. Id. Davies said the Crew case
13   was too closely linked to questions about Judge Schatz’s competency. Id.
14
           On April 14, 1992, a letter addressed to Judge Edwards, purportedly from
15

16   Judge Schatz, announced Judge Schatz’s intention to retire on August 2, 1992. The
17   letter stated that “As of this date, April 14, 1992, I will no longer be available to
18
     conduct any judicial proceedings. Presently I am taking medical leave and have
19

20   been authorized to do so until commencement of my retirement on August 2,
21
     1992.” The letter thanked Judge Edwards for his “assistance and cooperation.” CT
22
     2793, AG 2905. This letter was a forgery, written and signed by Judge Schatz’s
23

24   wife, Jacqueline Schatz.
25
           On April 15, 1992, an article appeared in The Recorder, entitled: “Schatz
26
     Moves Up Retirement; Drops Crew Case.” The article reported that Judge Edwards
27

28   believed Judge Schatz’s submission of the retirement letter required immediate
                                                 67
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   reassignment of Petitioner’s case. AG 3003.
 2
           On April 22, 1992, Petitioner’s trial counsel met with Judge Schatz’s wife,
 3

 4   Jacqueline Schatz, who stated that Judge Schatz was forced off Petitioner’s case.

 5   AG 12737-44; AG 2960. The details of counsel’s affidavit are set forth in the First
 6
     Amended Petition at pp. ** and alleged gross judicial misconduct in removing
 7

 8   Judge Schatz from this case.
 9         On May 1, 1992, the date the hearing before Judge Schatz was to be held, the
10
     matter was before a different judge, Judge Murphy. AG 2863. Two weeks later,
11

12   Judge Murphy assigned the case to Judge Ahern, for all motions, including a
13   determination of Judge Schatz’s availability. AG 2865; 2835-37, AG 2959-61.
14
           On July 7, 1992, Petitioner filed a motion to have Judge Schatz hear the
15

16   motion for modification based on the belief that Judge Schatz was in fact available
17   to hear the case. AG 2868. This motion was opposed by the district attorney.
18
           Judge Ahern failed to permit counsel to determine Judge Schatz’s availability
19

20   and impeded Judge Schatz’s ability to hear the case.
21
           On July 16, 1992, Judge Ahern appointed a special master to determine
22
     Judge Schatz’s availability. AG2881. However, Judge Ahern ordered that no
23

24   attorney should make any contact with Judge Schatz or members of his family. AG
25
     11593.
26
           The special master filed a report on August 18, 1992. The report stated that
27

28   Judge Schatz did not meet with the special master because Schatz was out of town
                                               68
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   past the deadline of the report. Further, the report indicated that Presiding Judge
 2
     Edwards stated that statutes precluded him (Judge Edwards) from discussing the
 3

 4   situation. The special master concluded that Judge Schatz would be available to

 5   rehear the case if: 1) the Chief Justice reappointed him for this purpose; and 2)
 6
     Judge Schatz consented to the assignment. AG 2902-04.
 7

 8         The special master filed a supplemental report on August 27, 1992. After the
 9   first report, Judge Edwards spoke with the special master. Judge Edwards stated
10
     that based on his investigation, he would require Judge Schatz submit to a medical
11

12   examination before asking the Judicial Council to reappoint him. Judge Edwards
13   also provided the special master with newspaper clippings related to the
14
     competency probe. See AG 2910-16. The special master then concluded that “I do
15

16   not believe that I can do anything further to determine Judge Schatz's availability.
17   Based upon my inquiry in this matter, I believe that he is not available.” AG 2908.
18
           On September 16, 1992, Judge Ahern received a letter purportedly from
19

20   Judge Schatz which made explicit that the terms of his retirement were contingent
21
     upon not hearing Petitioner’s resentencing: “It is appropriate for me to call your
22
     attention to the terms agreed upon relative to my retirement. [¶] Therefore, it is
23

24   incumbent upon me to recuse myself from the case of People of the State of
25
     California v. Mark Crew.” AG 2921. Judge Ahern indicated his belief that the
26
     signature on the letter was not that of Judge Schatz, and asked the special master to
27

28   see if he could determine the letter’s authenticity. The special master was unable to
                                                69
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   do so. 9/22/92 RT at 49-50, AG 11631-32. As alleged below, the recusal letter was
 2
     signed by Ms. Schatz.
 3

 4         Petitioner’s trial counsel sought discovery and/or an evidentiary hearing.

 5   Trial counsel filed a motion for an evidentiary hearing which argued that “a prima
 6
     facie case has been presented to this Court, that in the very least demands an
 7

 8   examination of the circumstances underlying Judge Schatz’s retirement.” AG
 9   2949-61; AG 11659-65.
10
           On December 15, 1992, Judge Ahern denied the request for an evidentiary
11

12   hearing and ordered stricken as hearsay the statements of Ms. Schatz. Treating the
13   request as a petition for reassignment of the case to Judge Schatz, Judge Ahern
14
     referred the matter to the presiding judge, Judge Edwards, the very judge alleged to
15

16   have been complicit in Judge Schatz’s removal. AG 11667-68; AG 3020.
17         On December 18, Judge Edwards issued an order:
18
           This court declines to reassign this case to Judge Schatz. That would
19         be beyond the power of the court. Judge Schatz has retired . . . this
           court declines to request an appointment for Judge Schatz from the
20         Judicial Council. Based on Judge Schatz's communications to the
           court, I am satisfied that he is not available for further reassignments.
21

22   AG 3021. The case was returned to Judge Ahern who eventually considered and

23   denied the motion to modify the verdict. AG 11672-74.
24
           On May 10, 1993, John Duby, an employee of Thomas Lundy, who
25

26   represented Petitioner before the Court of Appeal, received a telephone call from

27   Ms. Schatz. In that call, Ms. Schatz acknowledged writing and signing the recusal
28
                                                70
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   letter without Judge Schatz’s knowledge. She told Mr. Duby that Judge Edwards
 2
     had pressured her to influence her husband to retire and had indicated that Judge
 3

 4   Schatz’s income would be higher by collecting his retirement, which turned out not

 5   to be true. Ms. Schatz also suggested that the fact that her son was being tried on
 6
     narcotics charges was also used by Judge Edwards and the District Attorney’s
 7

 8   Office to pressure Judge Schatz to resign. AG 12737-54.
 9         On May 12, 1993, Petitioner requested an in camera hearing based on the
10
     additional information that Ms. Schatz related to Mr. Lundy’s office. Once again,
11

12   despite a substantial showing of malfeasance on the part of the District Attorney
13   and/or the Superior Court bench, Judge Ahern refused to hold a hearing or to
14
     consider the evidence prior to his ruling on the 190.4(e) motion. He also reiterated
15

16   his order that there must be no contact with Ms. Schatz by defense counsel. AG
17   3067 and 3098-3100; AG 11744-64.
18
           On June 5, 1993, Petitioner moved to disqualify Judge Ahern and the entire
19

20   Superior Court bench from participating in any aspect of the resentencing of
21
     Petitioner. AG 3091-108.
22
           On June 16, 1993, Judge Robert Foley, who was at that time the presiding
23

24   judge, and Judge Ahern both issued orders that did not merely deny the motion for
25
     disqualification but ordered it to be stricken, AG 3115-16. The motion was struck
26
     on the ground that none of the judges were personally served pursuant to Code of
27

28   Civil Procedure section 170.3(c)(1).
                                               71
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1         On July 22, 1993, Judge Ahern denied the 190.4(e) motion, finding that the
 2
     aggravating circumstances outweighed the mitigating circumstances, and that the
 3

 4   jury’s death verdict was supported by the evidence. He then imposed the judgment

 5   of death. CT 3004, AG 3130.
 6
           B.     The Misconduct by the Prosecution and the Judicial Officials
 7                Denied Petitioner the Due Process of Law and Requires Setting
                  Aside the Death Sentence
 8
           Due process of law requires fundamental fairness, i.e., a fair trial in a fair
 9   tribunal.
10   Turner v. State of Louisiana, 379 U.S. 466 (1965). Both fairness from the
     prosecution
11
     and fairness from the judiciary are critical components of this due process
12

13   guarantee of fundamental fairness, especially in a capital case. See, Berger v.
14   United States, 295 U.S. 75 (1935); Bracy v. Gramley, 520 U.S. 899, 904-05 (1997);
15
     and Woodson v. North Carolina, 428 U.S. 280 (1976).
16

17         The Ninth Circuit has noted the critical rule of a fair judge:
18         The selection of a judge to preside at a criminal trial is a matter of
19         considerable significance to the criminal defendant. . . . While a
           defendant has no right to any particular procedure for the selection of
20         the judge -- that being a matter of judicial administration committed to
21         the sound discretion of the court -- he is entitled to have that decision
           made in a manner free from bias or the desire to influence the outcome
22         of the proceedings. While the judicial officer making the assignment
23         decision may do so for almost any reason, however efficient or
           intelligent, he may not do so for an impermissible reason. Even the
24
           broadest discretion is capable of abuse if exercised in a manner that
25         impairs rights guaranteed by the constitution. See Batson v. Kentucky,
           476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed. 2d 69 (1986) (prosecution may
26
           not exercise right to peremptory challenges in such a way as to
27         systematically exclude blacks from juries).
28
                                                 72
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   Cruz v. Abbate, 812 F.2d 571, 573-74 (9th Cir. 1987).
 2
           Here, the misconduct of the prosecution in combination with the errors of the
 3

 4   Superior Court denied Petitioner his constitutional right to a tribunal not selected by

 5   the prosecution. Schweiker v. McClure, 456 U.S. 188, 195 (1982) (noting that the
 6
     Supreme Court “repeatedly has recognized [that] due process demands impartiality
 7

 8   on the part of those who function in judicial or quasi-judicial capacities”). The
 9   Tenth Circuit has held that allowing the prosecutor to select the assignment of a
10
     judge to a particular case “raises substantial due process concerns.” United States
11

12   v. Pearson, 203 F.3d 1243, 1257 (10th Cir. 2000).
13         By ignoring the ruling of the Court of Appeal and never providing Petitioner
14
     or Judge Schatz an opportunity to determine his ability to hear the case, the
15

16   prosecution and the Santa Clara court system evaded their constitutional
17   responsibilities and improperly forced the removal of Judge Schatz from
18
     Petitioner’s case on remand in contradiction to the guarantee of due process of law.
19

20         The California Supreme Court has made clear in the cases that have been
21
     remanded for new 190.4(e) hearings, the “correct procedure wherever possible” is
22
     to have the judge who tried the case to personally consider the matter upon remand.
23

24   People v. Brown, 45 Cal.3d 1247, 1264 n. 7 (1988). The Court of Appeal had
25
     ordered that the “trial judge should rehear the motion personally” if available.
26
     People v. Crew, 1 Cal.App.4th at 1610.
27

28         Petitioner has presented a colorable claim that the documents relied on by the
                                                73
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
 1   court in determining Judge Schatz’s unavailability were forged (which Judge Ahern
 2
     himself acknowledged), and that Judge Schatz was ready, willing and able to accept
 3

 4   an appointment to hear the 190.4(e) motion, but had been improperly prevented

 5   from doing so as a result of a campaign orchestrated by the District Attorney’s
 6
     office and pressure from the Santa Clara bench. While Judge Edwards unilaterally
 7

 8   decided not to seek appointment of Judge Schatz after his retirement, it is routine
 9   for retired judge to return to handle matters in capital cases throughout California.
10
     In this instance, by handling this matter “behind closed doors” without Petitioner’s
11

12   access to a full and fair hearing, the prosecution and the court denied Petitioner his
13   due process rights in determining whether Judge Schatz was able to handle the
14
     motion on remand. As late as April 10, 192, Judge Schatz was fully capable of
15

16   presiding in this and all other cases.
17         The Superior Court’s involvement in pressuring Judge Schatz to be removed,
18
     impeding efforts to determine Judge Schatz’s availability, and then imposing a
19

20   death judgment, was in excess of the court’s jurisdiction and violated Petitioner’s
21
     right to due process under the federal Constitution.
22
           Where there has been an appellate decision in a case, “the trial court is
23

24   reinvested with jurisdiction of the cause, but only such jurisdiction as is defined by
25
     the terms of the remittitur. The trial court is empowered to act only in accordance
26
     with the direction of the reviewing court; action which does not conform to those
27

28   directions is void.” Hampton v. Superior Court, 38 Cal.2d 652, 655 (1952).
                                                74
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1         The Court of Appeal ordered that the “trial judge should rehear the motion
 2
     personally, on the basis of the record certified to this court. If, however, he is
 3

 4   unavailable, the motion may be heard before another judge of the same court.”

 5   People v. Crew, 1 Cal.App.4th at 1610. Yet, the judges of the Superior Court acted
 6
     contrary to the Court of Appeal’s mandate by preventing Judge Schatz who was
 7

 8   otherwise available, from hearing the matter.
 9         The trial judge was available, but was coerced from the bench. Petitioner
10
     was prevented from establishing his availability or whether he was improperly
11

12   removed. In the absence of a credible finding that Judge Schatz was not available
13   to handle Petitioner’s resentencing, this Court must find that Judge Ahern, the
14
     substitute judge, lacked jurisdiction to hear and decide the 190.4(e) motion, thereby
15

16   violating Petitioner’s right to due process of law under the federal constitution and
17   this deprived him of a state-created liberty interest. Hicks v. Oklahoma, 447 U.S.
18
     343 (1980).
19

20         The 190.4(e) procedure ensures that death verdicts imposed by juries are
21
     reliable and not arbitrary and capricious. The refusal of the Santa Clara Superior
22
     Court to permit Petitioner to establish Judge Schatz’s availability and/or the pattern
23

24   of conduct by the court and the District Attorney’s Office alleged herein which
25
     resulted in the removal of the trial judge and the replacement by a substitute judge
26
     who denied the 190.4(e) motion and imposed death violated Petitioner’s rights
27

28   under the Fifth, Sixth, Eighth and Fourteenth Amendments to due process, equal
                                                 75
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   protection, to a fair trial, to a jury trial, to confront and cross-examine witnesses,
 2
     and to a reliable, non-arbitrary and individualized sentencing determination.
 3

 4         The combined conduct of the District Attorney’s Office and Superior Court

 5   bench in pressuring Judge Schatz to retire and/or preventing Petitioner from
 6
     discovering and presenting facts relevant to Judge Schatz’s availability arbitrarily
 7

 8   deprived Petitioner of his state-created liberty interest in having the trial judge,
 9   when available, hear upon remand the 190.4(e) motion in violation of Petitioner’s
10
     statutory rights, and his federal constitutional rights.
11

12         Not only is a defendant entitled to the due process guaranteed by the federal
13   constitution, a state court’s misapplication of its capital sentencing statute
14
     implicates the Fourteenth Amendment right to due process, where there has been a
15

16   deprivation of a state-created liberty interest. Hicks v. Oklahoma, 447 U.S. 343.
17

18
           Penal Code Section 190.4 subdivision (e) created that state right:
19

20         In every case in which the trier of fact has returned a verdict or finding
           imposing the death penalty, the defendant shall be deemed to have
21         made an application for modification of such verdict or finding
           pursuant to Subdivision 7 of Section 11[81]. In ruling on the
22         application, the judge shall review the evidence, consider, take into
           account, and be guided by the aggravating and mitigating
23         circumstances referred to in Section 190.3, and shall make a
           determination as to whether the jury's findings and verdicts that the
24         aggravating circumstances outweigh the mitigating circumstances are
           contrary to law or the evidence presented. The judge shall state on the
25         record the reason for his finding. The judge shall set forth the reasons
           for his ruling on the application and direct that they be entered on the
26         Clerk's minutes.

27         The unmistakable mandatory character of these statutory provisions,
28
                                                  76
                                                                Petitioner’s Motion For Evidentiary Hearing
                                                                    Crew v. Broomfield - (C 12-4259 YGR)
 1   outlining a review of the jury’s verdict that is automatic, creates an expectation
 2
     protected by the Due Process Clause that the presiding trial judge will safeguard
 3

 4   defendants from jury verdicts not based on law or fact. Fundamental fairness

 5   requires that this statutorily guaranteed judicial review of a capital jury’s verdict
 6
     truly serve as the safeguard intended rather than a mere rubber stamp approval of
 7

 8   the jury's actions.
 9         The substitute judge who denied the motion and pronounced the sentence of
10
     death in Petitioner’s case had no familiarity with the circumstances of the case
11

12   other than what he read in the transcripts and the appellate court opinion (which
13   improperly conducted its own weighing of the factors). Despite this lack of
14
     familiarity, he chose to ignore the implicit and explicit findings of the judge who
15

16   had presided throughout the entire penalty phase trial and to opine on the validity of
17   the jury's verdict in a vacuum. This result is contrary to the rights guaranteed by
18
     the state sentencing statute and the federal constitutional requirement for a reliable,
19

20   individualized, non-arbitrary and non-capricious sentence.
21
           The actions of the District Attorney’s office constitute prosecutorial
22
     misconduct that so infected the proceedings with unfairness as to violate
23

24   Petitioner’s rights under the Fifth, Sixth, Eighth and Fourteenth Amendments to
25
     due process, equal protection, to a fair trial, to a jury trial, to confront and cross-
26
     examine witnesses, and to a reliable, non-arbitrary and individualized sentencing
27

28   determination.
                                                  77
                                                              Petitioner’s Motion For Evidentiary Hearing
                                                                  Crew v. Broomfield - (C 12-4259 YGR)
 1         The actions of the members of the Superior Court bench alleged herein
 2
     constitute judicial misconduct in violation of Petitioner’s rights under the Fifth,
 3

 4   Sixth, Eighth and Fourteenth Amendments to due process, equal protection, to a

 5   fair trial, to a jury trial, to confront and cross-examine witnesses, and to a reliable,
 6
     non-arbitrary and individualized sentencing determination.
 7

 8         The removal of Judge Schatz through the actions of the District Attorney’s
 9   Office and/or the Superior Court bench is akin to the unconstitutional removal of a
10
     holdout juror who refused to accede to the majority’s determination of guilt. See
11

12   United States v. Thomas, 116 F.3d 606 (2nd Cir. 1997); United States v.
13   Hernandez, 862 F.2d 17 (2nd Cir. 1988).
14
           The Superior Court compounded the errors by failing to allow a meaningful
15

16   inquiry to determine whether Judge Schatz was available to hear Petitioner’s
17   190.4(e) motion and if not, whether he was improperly removed and whether the
18
     prosecutor or members of the bench were complicit in his improper removal.
19

20         There was a substantial likelihood that Judge Schatz was removed because of
21
     his inclination to rule against the State and again reduce the death sentence to life
22
     without possibility of parole. United States v. Brown, 823 F.2d 591 (D.C.Cir.
23

24   1987).
25
           The improper and unconstitutional actions by the District Attorney’s Office
26
     and the Superior Court bench were prejudicial. Judge Schatz was ready, willing
27

28   and able to hear Petitioner’s resentencing upon remand from the appellate court,
                                                  78
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   and had scheduled the hearing for May 1, 1992. In view of Judge Schatz’s stated
 2
     findings that the aggravating factors in Petitioner’s case were outweighed by the
 3

 4   mitigating factors, it is virtually certain that he intended to grant the 190.4(e)

 5   motion and sentence Petitioner to life without possibility of parole. But for the
 6
     actions of the District Attorney’s Office and the Superior Court bench, Judge
 7

 8   Schatz would have been available to resentence Petitioner and Petitioner would not
 9   have been sentenced to death.
10
           Because Petitioner has presented a colorable claim for relief and was denied
11

12   at every turn in state court the opportunity to obtain discovery, including being
13   ordered not to contact key witnesses, and for an evidentiary hearing, this Court
14
     must grant an evidentiary hearing on this claim. The state should not be able to
15

16   obtain the result desired – having an alternative judge hear the matter on remand –
17   through the devious means when the appellate court had rejected their arguments
18
     prior to remand.
19

20   Claim 46: THE REFUSAL OF THE STATE COURTS TO ORDER
               DISCLOSURE TO PETITIONER OF THE FORMER
21
               PROSECUTOR’S COMMENTS VIOLATED PETITIONER’S
22             RIGHTS TO DUE PROCESS
23
           On October 12, 2005, a reference hearing was ordered at which a Santa Clara
24
     Superior Court judge would take evidence and make findings of fact relating to
25

26   Petitioner’s ineffective assistance of counsel claim. On December 14, 2005, the
27
     California Supreme Court appointed Hon. Brian Walsh to preside over the
28
                                                 79
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   reference hearing.
 2
           On March 22, 2006, Judge Walsh recused himself from presiding over the
 3

 4   reference hearing, stating that he had been the object of “an inadvertent disclosure

 5   concerning this case.” Reporter’s Transcript of Proceedings, March 22, 2006,
 6
     Petition for Review, Supreme Court No. S143693, Attachment A., AG 16765-68.
 7

 8   Judge Walsh went on to state that, “[a] Judge of our court made statements to me
 9   about this case and then I learned from him that while a deputy district attorney
10
     several years ago, he had some involvement with the prosecution of the case. As
11

12   the result of this disclosure here, I believe the interest of justice would be furthered
13   by my recusal from this case.” Id.
14
           On March 27, 2006, counsel for Petitioner requested that Judge Walsh
15

16   disclose the basis for the disqualification and provide the parties an opportunity to
17   waive the disqualification, as provided by California Code of Civil Procedure,
18
     section 170.1, et seq. In a letter dated April 26, 2006, Judge Walsh denied
19

20   Petitioner’s request. AG 16770.
21
           A petition for a writ of mandate seeking to vacate Judge Walsh’s order of
22
     disqualification was denied by the Court of Appeal, Sixth Appellate District. AG
23

24   16772. A petition for review was denied by the California Supreme Court. AG
25
     16774.
26
           On September 13, 2006, the California Supreme Court vacated the order
27

28   appointing Judge Walsh and appointed Hon. Andrea Y. Bryan as referee. Petitioner
                                                 80
                                                             Petitioner’s Motion For Evidentiary Hearing
                                                                 Crew v. Broomfield - (C 12-4259 YGR)
 1   filed a motion with the Referee that sought discovery of the information provided
 2
     by the ex-prosecutor/judge that resulted in Judge Walsh’s recusal.
 3

 4         The Referee denied the motion, even though she agreed that Petitioner’s

 5   contention that he was entitled to this information under the principles of Brady v.
 6
     Maryland, 373 U.S. 83, “has some merit.” Order, Mar. 26, 2007, at 2, AG 17215.
 7

 8   As the Referee put it: “If the disclosure (which was of such significance that it
 9   caused Judge Walsh to recuse himself) was in substance favorable to the accused,
10
     then it probably also rises to the level of Brady material and should be disclosed to
11

12   Petitioner.” Id. The Referee found, however, that Brady’s due process
13   requirements are “self-executing” and because there was no “voluntary disclosure”
14
     by either Judge Walsh or the judge who gave him the information that resulted in
15

16   recusal, “we must conclude that the information was not Brady material.” Id.
17         The California Supreme Court has held that discovery is available in habeas
18
     corpus proceedings once an order to show cause has issued. In re Scott, 29 Cal.4th
19

20   783, 814 (2003); In re Avena, 12 Cal.4th 694 (1996). The statutory authority for
21
     discovery in habeas proceedings is conferred by Penal Code section 1484, which
22
     provides that after the issuance of an order to show cause, the court has the “full
23

24   power and authority to require and compel the attendance of witnesses, by process
25
     of subpoena and attachment, and to do and perform all other acts and things
26
     necessary to a full and fair hearing and a determination of the case.” The judge
27

28   presiding over the reference hearing, therefore, has “the power to order discovery
                                                81
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   when requested by a party . . . once the order to show cause has issued and
 2
     discovery jurisdiction has been conferred.” Board of Prison Terms v. Superior
 3

 4   Court, 130 Cal.App.4th 1212, 1242 (2005).

 5         Once a state determines that a postconviction petitioner is entitled to
 6
     discovery under Penal Code section 1484, the petitioner’s due process rights have
 7

 8   been violated if the procedure for access to that information is inadequate. “[I]f a
 9   State establishes postconviction proceedings, these proceedings must comport with
10
     due process.” Ohio Adult Parole Authority v. Woodard, 523 U.S. 272, 293 (1998)
11

12   (Stevens, J., concurring and dissenting).
13         The United States Supreme Court has held, “[i]n the typical case where a
14
     defendant makes only a general request for exculpatory material under Brady [] it is
15

16   the State that decides which information must be disclosed.” Pennsylvania v.
17   Ritchie, 480 U.S. 39, 59 (1987). The Court in Ritchie explained that the
18
     prosecutor’s decision on disclosure is final, “unless defense counsel becomes aware
19

20   that other exculpatory evidence was withheld and brings it to the court's
21
     attention.” Id. (footnote omitted) (emphasis added). Petitioner did not make a
22
     general request for exculpatory material under Brady, and was not asking to “sift
23

24   through information held by the government to determine materiality.” United
25
     States v. Lucas, 841 F.3d 796, 807 (9th Cir. 2016). It bears repeating that the
26
     referee found that the “If the disclosure (which was of such significance that it
27

28   caused Judge Walsh to recuse himself) was in substance favorable to the accused,
                                                 82
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   then it probably also rises to the level of Brady material and should be disclosed to
 2
     Petitioner.” AG 17215. Clearly, then, Petitioner has met the threshold for
 3

 4   materiality and the decision whether or not to disclose the evidence is out of the

 5   prosecution’s hand. The state court’s determination to the contrary is an
 6
     unreasonable interpretation of clearly established federal law. 28 U.S.C. §
 7

 8   2254(d)(1).
 9         The judge who was presiding over the reference hearing had a conversation
10
     with a fellow judge, a former deputy district attorney who was involved in the
11

12   prosecution of Petitioner at trial. The information provided by the former
13   prosecutor was deemed so significant that the hearing judge determined that he
14
     must recuse himself in the interest of justice. In such a situation, where a
15

16   prosecutor – or former prosecutor – is in possession of information that is relevant
17   to Petitioner’s ability to obtain post-conviction relief, due process demands that the
18
     information be disclosed.
19

20         Petitioner is entitled to an evidentiary hearing on this claim. He has pursued
21
     his claim with diligence, by seeking discovery and a hearing, but has been
22
     consistently denied the means to develop the facts in state court. And he has
23

24   alleged a colorable claim for relief, namely, that he has been denied due process by
25
     the refusal of the state courts to determine whether the information imparted to
26
     Judge Walsh was exculpatory evidence that should have been disclosed to the
27

28   defense.
                                                83
                                                            Petitioner’s Motion For Evidentiary Hearing
                                                                Crew v. Broomfield - (C 12-4259 YGR)
 1   CONCLUSION
 2
           For the foregoing reasons, Petitioner requests the Court grant an evidentiary
 3

 4   hearing on the listed claims.

 5        Dated: March 19, 2021               /s/_______________________
 6                                            Andrew Parnes
 7                                            /s/_________________________
 8                                            Evan Young
                                              Attorneys for Petitioner
 9                                            Mark Christopher Crew
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               84
                                                          Petitioner’s Motion For Evidentiary Hearing
                                                              Crew v. Broomfield - (C 12-4259 YGR)
 1   CERTIFICATE OF ELECTRONIC FILING AND SERVICE
 2
           I HEREBY CERTIFY that on March 19, 2021, the foregoing Petitioner’s
 3

 4   Motion for Evidentiary Hearing was electronically filed with the Clerk of the

 5   Court, and the following person was served electronically, using the CM/ECF
 6
     system:
 7

 8   Alice Lustre
     Deputy Attorney General
 9   Alice.Lustre@doj.ca.gov
10

11
                                                   /s/________________
12
                                                   Andrew Parnes
13                                                 Attorney for Petitioner
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              85
                                                           Petitioner’s Motion For Evidentiary Hearing
                                                               Crew v. Broomfield - (C 12-4259 YGR)
EXHIBIT 1
EXHIBIT 2
